18-23538-rdd         Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33             Main Document
                                               Pg 1 of 78



RIMON, P.C.
Patrick Maschio, Esq.
Douglas Schneller, Esq
245 Park Avenue
New York, NY 10167
Tel: (212) 612-5194
Email: Patrick.Maschio@rimonlaw.com
Email: Douglas.Schneller@rimonlaw.com

Counsel for Bradford Capital Holdings, LP

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW
YORK


    In re:                                                  Chapter 11
                                                            Case No. 18-23538 (RDD)
    SEARS HOLDINGS CORPORATION, et                          (Jointly Administered)
    al.,
                Debtors.



LIMITED RESPONSE TO DEBTORS’ TENTH OMNIBUS OBJECTION TO
PROOFS OF CLAIM (RECLASSIFICATION AS GENERAL UNSECURED
CLAIMS)

             Bradford Capital Holdings, LP (“Bradford”), by and through its undersigned

counsel, hereby responds (the “Response”)1 in opposition to the Debtors’ Tenth Omnibus

Objection to Proofs of Claim (Reclassification as General Unsecured Claims) (the

“Objection”) [Dkt. No. 5237] with regard to Claim No. 6105 and Claim No. 6106

(collectively the “Claims”) and respectfully states as follows:2

                                   OPENING STATEMENT

             1.       As explained in the proofs of claim timely filed on December 12, 2018 by



1
  This Response is timely as counsel for the Debtors gave Bradford various written and oral extensions of
time in which to respond to the Objection while the parties worked in good faith to come to a consensual
resolution.
2
  Capitalized terms not defined herein shall have the meaning ascribed to them in the Objection

                                                    1
18-23538-rdd     Doc 5543       Filed 10/31/19 Entered 10/31/19 17:05:33               Main Document
                                            Pg 2 of 78



Fortune Creation Company Limited (“FCCL”) in support of the Claims (the “Proofs of

Claim”), FCCL sold footwear to each of Kmart Corporation and Sears, Roebuck and Co.

(each a “Debtor” and collectively the “Debtors”). Each of the Proofs of Claim asserts, inter

alia, that all or a portion of the relevant Claim is entitled to administrative priority pursuant

to Section 503(b)(9) of Title 11 of United States Code (the “Code”).

        2.        FCCL subsequently sold and transferred the Claims to Bradford, and

Bradford filed notices of transfer of the Claims pursuant to Rule 3001(e)(2) of the Federal

Rules of Bankruptcy Procedure (“FRBP 3001(e)(2)”).

        3.        In the Objection, the Debtors assert, inter alia, that the Claims “do not

satisfy the requirements for administrative expense priority under Section 503(b)(9) of the

Bankruptcy Code because, among other things, the Debtors ‘received’ the goods

underlying each such claim more than twenty (20) days before October 15, 2018 (the

“Petition Date”), the date on which the Debtors commenced these chapter 11 cases.”

Objection at 1, ¶1. In particular, the Objection argues that the Debtors “received” the

relevant goods on the date title to the goods transferred to the Debtors at the port of origin

for shipment (“FOB Port of Origin”), rather than on the date the actual goods were

physically received by the Debtors. Objection at 3-4, ¶¶10-11.

        4.        Bradford disagrees with Debtors’ arguments and conclusions in the

Objection as they relate to the Claims. Bradford believes that the appropriate interpretation

of “received” in Section 503(b)(9) is the date the Debtors have physical possession of the

relevant goods (“Actual Receipt”), rather than the date the goods were delivered to a

common carrier for shipment. Indeed, the United Circuit Court of Appeals for the Third

Circuit (the “Third Circuit”) recently decided this very issue in Haining Wansheng Soa


                                                   2
18-23538-rdd    Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33             Main Document
                                          Pg 3 of 78



Co., Ltd. v. World Imports Ltd. (In re World Imports), 862 F.3d 338, 346 (3d Cir. 2017)

(“World Imports III”), finding that “receipt as used in 11 U.S.C. § 503(b)(9) requires

physical possession by the buyer or his agent.” For the reasons set forth and explained

in World Imports III, the appropriate standard for determining whether each of the Claims

satisfies the requirements of Section 503(b)(9) should be Actual Receipt.

                                     BACKGROUND

       5. On the Petition Date, the Debtors filed voluntary petitions for relief under

chapter 11 of the Bankruptcy Code.

       6. On December 10, 2018, FCCL timely filed (i) proof of claim no. 6105 (“Claim

6105”) against Kmart Corporation (“Kmart”), which asserted that a claim in the amount

of $171,175.20 was entitled to administrative expense treatment under section 503(b)(9)

of the Code for goods received by Kmart; and (ii) proof of claim no. 6106 (“Claim 6106”

and, together with Claim 6105, the “Claims”) against Sears, Roebuck and Co. (“Sears”),

which asserted that a claim in the amount of $100,389.60 was entitled to administrative

expense treatment under Section 503(b)(9) for goods received by Sears. Copies of Proofs

of Claim for Claim 6105 and Claim 6106 are attached hereto as Exhibit A.

       7. On August 23, 2019, FCCL sold and transferred to Bradford, and Bradford

purchased and acquired from FCCL, all right, title and interest in, to and under the

Claims. Bradford filed notices of transfer pursuant to FRBP 3001(e)(2) and related

evidences of such transfers with the Court (Dkt. 4963) and attached hereto as Exhibit B.

       8. In the Objection, the Debtors have asked the Court to reclassify the Claims as

general unsecured claims, arguing that the relevant goods were constructively received by




                                                 3
18-23538-rdd     Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33             Main Document
                                           Pg 4 of 78



the Debtors at the FOB Port of Origin which was outside of the 20 day window provided

in Section 503(b)(9).

                                 LIMITED RESPONSE

       9. Section 503(b)(9) provides, inter alia, for the allowance of an administrative

expense claim for “the value of any goods received by the debtor within 20 days before

the date of commencement of a case under this title in which the goods have been sold to

the debtor in the ordinary course of such debtor’s business.” 11 U.S.C. § 503(b)(9).

Subject to the modification below in paragraph 11, there is no dispute between Bradford

and the Debtors that all goods forming the basis of the Claims were loaded at the FOB

Port of Origin prior to 20 days before the date of commencement of a case.

       10. Specifically, for Claim 6106, the UPS proofs of delivery (attached hereto as

Exhibit C) state that 438 units with an aggregate value of $100,389.70 were shipped

“free on board (“FOB”) on or around September 9, 2018 and were received by the Debtor

on September 30, 2018. Since actual physical receipt of these goods by the Debtor was

clearly within 20 days before the commencement of the case, Bradford believes that

Claim 6106 in its entirety is properly classified as an administrative expense claim under

Section 503(b)(9).

       11. With regard to Claim 6105, upon further investigation, the UPS proofs of

delivery (attached hereto as Exhibit C) indicate multiple delivery dates, specifically, (i)

439 units with a value of $84,814.80 were shipped FOB from the port of origin on

September 7, 2018 and received by Debtor on October, 18, 2018, (ii) 401 units with a

value of $77,473.20 were shipped FOB on September 15, 2018 and received by Debtor

on October 8, 2018 and (iii) 46 units with a value of $8,887.20 were shipped FOB on

September 9, 2018 and received by Debtor on October 23, 2018. Bradford would propose

                                                 4
18-23538-rdd       Doc 5543        Filed 10/31/19 Entered 10/31/19 17:05:33                   Main Document
                                               Pg 5 of 78



to amend Proof of Claim 6105 to delineate between a portion thereof in the amount of

$77,473.20 that qualifies for administrative priority treatment under Section 503(b)(9)

and another portion in the amount of $93,702.00 that qualifies for administrative priority

treatment under Section 503(b)(1)(A) of the Code. For the purpose of this Response,

Bradford maintains that the portion of Claim 6105 in the amount of $77,473.20 was

actually received by the Debtor within 20 days before the commencement of the case and

therefore this portion of Claim 6105 is properly classified as a claim entitled to

administrative expense treatment under Section 503(b)(9).

                                                ARGUMENT

        The date of actual receipt by the Debtor is the proper date on which Section

503(b)(9) claim status should be determined.

        12. The term “received” is not defined in the Code, but a majority of courts

interpreting Section 503(b)(9) have concluded that terms, such as “received”, used

therein should have the same meanings as they do in Section 546(c) of the Code.3 The

Third Circuit in World Imports III explained that, in a prior case, it had held that “the

term ‘receipt’ used in § 546(c) means ‘taking physical possession,’ … ‘received’ means

the same thing in § 503(b)(9).” World Imports III, 862 F.3d at 343-44 (citing In re Marin

Motor Oil, Inc., 740 F.2d 220, 224-25 (3d Cir. 1984)).

        13. Although “received” is not defined in the Uniform Commercial Code

(“UCC”), “receipt” is defined and means “taking physical possession” of the relevant


3
 See, for example, World Imports III, 862 F.3d at 346; In re Wezbra Dairy, LLC, 493 B.R. 768, 770 (Bankr. N.D.
Ind. 2013); In re Momenta, Inc., 455 B.R. 353, 357-58 (Bankr. D.N.H. 2011), aff’d Ningbo Chenglu Paper Products
Mfg. Co., Ltd. v. Momenta, Inc., 2012 U.S. Dist. LEXIS 122615 (D.N.H. 2012); In re Circuit City Stores, Inc., 432
B.R. 225, 229 (Bankr. E.D. Va. 2010); In re VPH Pharmacy, Inc., 578 B.R. 776, 780 (Bankr. E.D. Mich. 2017); In
re SRC Liquidation, LLC, 573 B.R. 537, 542 (Bankr. D. Del. 2017); Bimbo Bakeries USA, Inc. v. AW Liquidation,
Inc. (In re ADI Liquidation, Inc.), 2019 U.S. Dist. LEXIS 7418 (D. Del. 2019); In re O.W. Bunker Holding North
America Inc., 2019 Bankr. LEXIS 2728, at *9-*12 (Bankr. D. Conn., Aug. 26, 2019).

                                                        5
18-23538-rdd      Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33            Main Document
                                            Pg 6 of 78



goods. UCC § 2-103(1)(c). In addition, the common meaning of the word “received” also

requires possession; as noted by the Third Circuit “[t]he Bankruptcy Code does not

define the word ‘received,’ so ‘we normally construe it in accord with its ordinary or

natural meaning.’” World Imports III, 862 F.3d at 342 (quoting Smith v. United States,

508 U.S. 223, 228, 113 S.Ct. 2050, 124 L.Ed.2d 138 (1993)).

         14. As noted above, the Third Circuit’s decision in World Imports III included an

exhaustive analysis of the foregoing and concluded that “receipt as used in 11 U.S.C. §

503(b)(9) requires physical possession by the buyer or his Agent”. For the reasons

articulated in World Imports III, therefore, Actual Receipt should be the appropriate

standard for determining whether the Claims are entitled to administrative expense

treatment under Section 503(b)(9).

         15. Consistent with the World Imports III decision, the Delaware Bankruptcy

Court disallowed an administrative expense claim, holding that “this Court finds physical

possession by the buyer or its agent, as interpreted in U.C.C. § 2–705(2), not the passing

of title, the appropriate indicator as to when the Debtor "received" goods for purposes of

section 503(b)(9).” In re SRC Liquidation, LLC, 573 B.R. 537, 542 (Bankr. D. Del.

2017).

         16. As set forth in the relevant proof of claim, the goods forming the basis of

Claim 6106 were shipped to the Debtor via UPS. UPS is a common carrier and not an

agent of the Debtors, therefore any argument that the Debtors had “constructive receipt”

of the underlying goods when such goods were provided to UPS must fail. World Imports

III, 862 F.3d at 344 . As explained in World Imports III, “[w]hile it is true that a buyer

may be deemed to have received goods when his agent takes physical possession of them,

common carriers are not agents.” Id.

                                                  6
18-23538-rdd      Doc 5543     Filed 10/31/19 Entered 10/31/19 17:05:33            Main Document
                                           Pg 7 of 78



         17. The Debtors’ Objection relies heavily on the lower court decisions in In re

World Imports, Ltd., 511 B.R. 738, 741 (Bankr. E.D. Pa. 2014) (“World Imports I”) and

In re World Imports, Ltd., 549 B.R. 820, 822 (E.D. Pa. 2016) (“World Imports II”), both

of which had assumed that constructive receipt includes “FOB delivery” to a common

carrier. World Imports III, 862 F.3d at 344. However, World Imports III reversed the

lower court decisions and held that Actual Receipt as the appropriate standard under

Section 503(b)(9).

         18. In short, Debtor’s arguments that this Court not follow World Imports III are

unpersuasive and, among other things, would result in Section 503(b)(9) being

interpreted in a manner inconsistent with Section 546(c) of the Code, at odds with

relevant provisions in the UCC and common usage of the term “received” and analogous

terms.

                              RESERVATION OF RIGHTS

         19. Bradford reserves its right to supplement or amend this Response and make

any other objections to further relief sought by the Debtors, and any rights against the

Debtors.

                                         JOINDER

         20. Bradford joins in other responses to the Objection that have been filed by

other creditors asserting administrative expense claims against the Debtors, to the extent

such other responses are not inconsistent with the Claims or the facts or arguments set

forth herein.

                                      CONCLUSION

         21. While this Court is not bound by the World Import III decision, Bradford

believes that the analysis and reasoning in World Imports III is persuasive and therefore

                                                  7
18-23538-rdd     Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33            Main Document
                                           Pg 8 of 78



respectfully requests that this Court enter an order (i) denying the request in the Objection

to reclassify Claim 6106 in its entirety as a general unsecured claim, (ii) denying the

request in the Objection to reclassify Claim 6105 as a general unsecured claim to the

extent of the amount of $77,473.20, and (iii) granting leave to Bradford to amend Claim

6105 to delineate a portion of such Claim in the amount of $93,702.00 as an

administrative priority expense claim under Section 503(b)(1)(A) of the Code.

Dated: October 31, 2019

                                      /s/ Patrick Maschio
                                      Rimon, P.C.
                                      Patrick Maschio
                                      245 Park Avenue
                                      New York, NY 10167
                                      (212) 612-5194
                                      Email: Patrick.Maschio@rimonlaw.com
                                      Email: Douglas.Schneller@rimonlaw.com

                                      Counsel for Bradford Capital Management LP




                                                 8
18-23538-rdd       Doc 5543     Filed 10/31/19 Entered 10/31/19 17:05:33            Main Document
                                            Pg 9 of 78



RIMON, P.C.
Patrick Maschio
Douglas Schneller
245 Park Avenue
New York, NY 10167
Tel: (212) 612-5194
Email: Patrick.Maschio@rimonlaw.com
Email: Douglas.Schneller@rimonlaw.com

Counsel to Bradford Capital Holdings, LP

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW
YORK


 In re:                                                    Chapter 11
                                                           Case No. 18-23538 (RDD)
 SEARS HOLDINGS CORPORATION, et                            (Jointly Administered)
 al.,
             Debtors.

                              CERTIFICATE OF SERVICE

       I, Patrick Maschio, an attorney admitted to practice in the State of New York,
hereby certify that I caused a copy of the LIMITED RESPONSE TO DEBTORS’ TENTH
OMNIBUS OBJECTION TO PROOFS OF CLAIM (RECLASSIFICATION AS GENERAL
UNSECURED CLAIMS) to be served upon the parties below as follows:

       (i) On October 31,2018 to all those parties who receive electronic notifications by
operation of the Court’s electronic notification system; and

          (ii) to be served via U.S. mail on November 1, 2019 upon the parties listed below:

 Honorable Robert D. Drain                            Weil, Gotshal, & Manges LLP
 US Bankruptcy Court                                  767 Fifth Avenue
 Southern District of New York                        New York, New York 10153
 300 Quarropas Street                                 Attn: Ray C. Schrock, Esq.,
 White Plains, NY 10601                               Jacqueline Marcus, Esq., Garrett A.
                                                      Fail, Esq., and Sunny Singh, Esq

 Akin Gump Strauss Hauer & Feld
 LLP
 One Bryant Park
 New York, New York 10036



                                                  9
18-23538-rdd    Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                         Pg 10 of 78



 Attn: Philip C. Dublin, Esq., Ira
 Dizengoff, Esq., and Sara Lynne
 Brauner, Esq.




                                          /s/ Patrick Maschio
                                          Rimon, P.C.
                                          Patrick Maschio
                                          245 Park Avenue
                                          New York, NY 10167
                                          (212) 612-5194
                                          Email: Patrick.Maschio@rimonlaw.com
                                          Email: Douglas.Schneller@rimonlaw.com




                                            10
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 11 of 78




                          Exhibit A
                           Proof of Claim 6105 & 6106
                18-23538-rdd           Doc 5543             Filed 10/31/19                 Entered 10/31/19 17:05:33                            Main Document
               UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN
                                                             Pg 12 D     78 OF NEW YORK
                                                                     ofISTRICT
         Fill in this information to identify the case (Select only one Debtor per claim form):
      Sears Holdings Corporation     MaxServ, Inc.                       Wally Labs LLC                             Kmart of Michigan, Inc.
      (18-23538)                     (18-23550)                          (18-23563)                                 (18-23576)
      Sears, Roebuck and Co.         Private Brands, Ltd.                Big Beaver of Florida                      SHC Desert Springs, LLC
      (18-23537)                     (18-23551)                          Development, LLC (18-23564)                (18-23577)
      Kmart Holding Corporation      Sears Development Co.               California Builder Appliances,             SOE, Inc.
      (18-23539)                     (18-23552)                          Inc. (18-23565)                            (18-23578)
      Kmart Operations LLC           Sears Holdings Management           Florida Builder Appliances, Inc.           StarWest, LLC
      (18-23540)                     Corporation (18-23553)              (18-23566)                                 (18-23579)
      Sears Operations LLC           Sears Home & Business               KBL Holding Inc.                           STI Merchandising, Inc.
      (18-23541)                     Franchises, Inc. (18-23554)         (18-23567)                                 (18-23580)
      ServiceLive, Inc.              Sears Home Improvement              KLC, Inc.                                  Troy Coolidge No. 13,
      (18-23542)                     Products, Inc. (18-23555)           (18-23568)                                 LLC (18-23581)
      A&E Factory Service, LLC       Sears Insurance Services,           Sears Protection Company                   BlueLight.com, Inc.
      (18-23543)                     L.L.C. (18-23556)                   (Florida), L.L.C. (18-23569)               (18-23582)
      A&E Home Delivery, LLC         Sears Procurement Services,         Kmart of Washington LLC                    Sears Brands, L.L.C.
      (18-23544)                     Inc. (18-23557)                     (18-23570)                                 (18-23583)
      A&E Lawn & Garden, LLC         Sears Protection Company            Kmart Stores of Illinois LLC               Sears Buying Services,
      (18-23545)                     (18-23558)                          (18-23571)                                 Inc. (18-23584)
      A&E Signature Service, LLC     Sears Protection Company            Kmart Stores of Texas LLC                  Kmart.com LLC
      (18-23546)                     (PR) Inc. (18-23559)                (18-23572)                                 (18-23585)
      FBA Holdings Inc.              Sears Roebuck Acceptance            MyGofer LLC                                Sears Brands Management
      (18-23547)                     Corp. (18-23560)                    (18-23573)                                 Corporation (18-23586)
      Innovel Solutions, Inc.        Sears, Roebuck de Puerto            Sears Brands Business Unit                 SHC Licensed Business
      (18-23548)                     Rico, Inc. (18-23561)               Corporation (18-23574)                     LLC (18-23616)
      Kmart Corporation              SYW Relay LLC                       Sears Holdings Publishing                  SHC Promotions LLC
  ✘   (18-23549)                     (18-23562)                          Company, LLC (18-23575)                    (18-23630)


      Modified Official Form 410
      Proof of Claim
                                                                                                        POC #6105                                                        04/16
      Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to make a
      request for payment of an administrative expense, other than a claim entitled to administrative priority pursuant to 11 U.S.C. § 503(b)(9). Make
      such a request according to 11 U.S.C. § 503.
      Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any documents
      that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and
      security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
      A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
      Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

      Part 1:    Identify the Claim

   1. Who is the current             FORTUNE CREATION COMPANY LIMITED
      creditor?
                                    Name of the current creditor (the person or entity to be paid for this claim)

                                    Other names the creditor used with the debtor       GREENTOUCH
   2. Has this claim been
      acquired from
                                    
                                    ✔   No
      someone else?                    Yes. From whom?

   3. Where should notices          Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
      and payments to the                                                                                       different)
      creditor be sent?
                                   FORTUNE CREATION COMPANY LIMITED
        Federal Rule of            FUXIANG, LTD NAN-SIR NEW INDUSTRIAL
        Bankruptcy Procedure       ZONE, CHA-SHAN TOWN
        (FRBP) 2002(g)             DONGGUAN
                                   GUANGDONG
                                   China
                                   523391
                                    Contact phone     86-15017100314                                            Contact phone

                                    Contact email
                                                      cindy_dai@fortunecreation.com.cn                          Contact email


   4. Does this claim amend         
                                    ✔   No
      one already filed?               Yes. Claim number on court claims registry (if known)                                                 Filed on
                                                                                                                                                         MM   / DD   / YYYY

   5. Do you know if anyone         
                                    ✔   No
      else has filed a proof           Yes. Who made the earlier filing?
      of claim for this claim?


Claim Number: 6105                                                            Proof of Claim                                                                    page 1
             18-23538-rdd           Doc 5543           Filed 10/31/19 Entered 10/31/19 17:05:33                                   Main Document

   Part 2:
                                                                  Pg 13 of 78
              Give Information About the Claim as of the Date the Case Was Filed
                                                                                                           POC #6105
6. Do you have any number        
                                 ✔ No
    you use to identify the       Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
    debtor?



7. How much is the claim?          $ 171,175.2                             . Does this amount include interest or other charges?
                                                                             
                                                                             ✘   No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.


                                   FOOTWEAR SOLD

9. Is all or part of the claim   
                                 ✔ No
     secured?                     Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)

                                           Value of property:                            $


                                           Amount of the claim that is secured:          $


                                           Amount of the claim that is unsecured: $                               (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)              %
                                              Fixed
                                              Variable


10. Is this claim based on a     
                                 ✔ No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a   
                                 ✔ No
    right of setoff?
                                  Yes. Identify the property:




   Modified Form 410                                                   Proof of Claim                                                         page 2
           18-23538-rdd             Doc 5543                Filed 10/31/19 Entered 10/31/19 17:05:33                                         Main Document
                                                                       Pg 14 of 78
                                                                                                                   POC #6105
12. Is all or part of the claim    
                                   ✔ No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                 Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   nonpriority. For example,
   in some categories, the                   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(                  ) that applies.                     $

                                          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the          No
    claim entitled to
    administrative priority       
                                  ✔ Yes. Indicate the amount of your claim arising from the value of any goods received                             $ 171,175.2
                                                                                                                                                      ____________________
    pursuant to                           by the Debtor within 20 days before the date of commencement of the above case, in
    11 U.S.C. § 503(b)(9)?                which the goods have been sold to the Debtor in the ordinary course of such
                                          Debtor’s business. Attach documentation supporting such claim.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                ✔
                                         I am the creditor.
 FRBP 9011(b).                           I am the creditor’s attorney or authorized agent.
 If you file this claim                  I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a             and correct.
 fraudulent claim could be
 fined up to $500,000,            I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.                            Signature:       Cindy Dai
                                                             Cindy Dai (Dec 11, 2018)
 18 U.S.C. §§ 152, 157, and
 3571.                                            Email: cindy_dai@fortunecreation.com.cn

                                          Signature
                                  Print the name of the person who is completing and signing this claim:
                                  Name of the person who is completing and signing this claim:

                                  Name                    Cindy Dai
                                                          First name                           Middle name                            Last name

                                  Title
                                                          Supervisor
                                  Company                 FORTUNE CREATION COMPANY LIMITED
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                 FUXIANG, LTD NAN-SIR NEW INDUSTRIAL ZONE, CHA-SHAN TOWN
                                                          Number               Street

                                                          DONGGUAN,GUANGDONG,CHINA GD                                                   523391
                                                          City                                                         State          ZIP Code

                                  Contact phone           86-15017100314                                               Email         cindy_dai@fortunecreation.com.cn



 Modified Form 410                                                               Proof of Claim                                                              page 3
       18-23538-rdd          Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33                  Main Document
                                                      Pg 15 of 78
                                                                                    POC #6105
Attach Supporting Documentation (limited to a single PDF attachment that is less than 5 megabytes in size and under 100 pages):
✘ have supporting documentation.
❐I                                    ❐I do not have supporting documentation.
   (attach below)


      Attachment


PLEASE REVIEW YOUR PROOF OF CLAIM AND SUPPORTING DOCUMENTS AND REDACT
ACCORDINGLY PRIOR TO UPLOADING THEM. PROOFS OF CLAIM AND ATTACHMENTS
ARE PUBLIC DOCUMENTS THAT WILL BE AVAILABLE FOR ANYONE TO VIEW ONLINE.
IMPORTANT NOTE REGARDING REDACTING YOUR PROOF OF CLAIM AND SUPPORTING
DOCUMENTATION When you submit a proof of claim and any supporting documentation you must show
only the last four digits of any social-security, individual’s tax-identification, or financial-account number,
only the initials of a minor’s name, and only the year of any person’s date of birth. If the claim is based on
the delivery of health care goods or services, limit the disclosure of the goods or services so as to avoid
embarrassment or the disclosure of confidential health care information.
A document has been redacted when the person filing it has masked, edited out, or otherwise deleted, certain
information. The responsibility for redacting personal data identifiers (as defined in Federal Rule of
Bankruptcy Procedure 9037) rests solely with the party submitting the documentation and their counsel.
Prime Clerk and the Clerk of the Court will not review any document for redaction or compliance with this
Rule and you hereby release and agree to hold harmless Prime Clerk and the Clerk of the Court from the
disclosure of any personal data identifiers included in your submission. In the event Prime Clerk or the Clerk
of the Court discover that personal identifier data or information concerning a minor individual has been
included in a pleading, Prime Clerk and the Clerk of the Court are authorized, in their sole discretion, to
redact all such information from the text of the filing and make an entry indicating the correction.
        18-23538-rdd             Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33               Main Document
                                                          Pg 16 of 78

                                                                                POC #6105
Modified Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                             12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                           A Proof of Claim form and any attached documents
                                                                       must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the             number, individual’s tax identification number, or
   date the case was filed.                                            financial account number, and only the year of any
                                                                       person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                    For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,
                                                                       full name and address of the child’s parent or
   then state the identity of the last party who owned the             guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred            Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                       Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                       To receive confirmation that the claim has been filed, either
                                                                    enclose a stamped self-addressed envelope and a copy of this
   Also attach redacted copies of any documents that show           form. You may view a list of filed claims in this case by visiting
   perfection of any security interest or any assignments or        the Claims and Noticing Agent's website at
   transfers of the debt. In addition to the documents, a           http://restructuring.primeclerk.com/sears.
   summary may be added. Federal Rule of Bankruptcy
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                   Understand the terms used in this form
 Do not attach original documents because                         Administrative expense: Generally, an expense that arises
   attachments may be destroyed after scanning.                    after a bankruptcy case is filed in connection with operating,
                                                                   liquidating, or distributing the bankruptcy estate.
 If the claim is based on delivering health care goods            11 U.S.C. § 503.
   or services, do not disclose confidential health care
   information. Leave out or redact confidential
                                                                   Claim: A creditor’s right to receive payment for a debt that
   information both in the claim and in the attached
                                                                   the debtor owed on the date the debtor filed for bankruptcy.
   documents.
                                                                   11 U.S.C. §101 (5). A claim may be secured or unsecured.
        18-23538-rdd          Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33                  Main Document
                                                          Pg 17 of 78              POC #6105
Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising              Secured claim under 11 U.S.C. §506(a): A claim backed by
from the value of any goods received by the Debtor within            a lien on particular property of the debtor. A claim is secured
20 days before the date of commencement of the above case,           to the extent that a creditor has the right to be paid from the
in which the goods have been sold to the Debtor in the               property before other creditors are paid. The amount of a
ordinary course of the Debtor's business. Attach                     secured claim usually cannot be more than the value of the
documentation supporting such claim.                                 particular property on which the creditor has a lien. Any
                                                                     amount owed to a creditor that is more than the value of the
Creditor: A person, corporation, or other entity to whom a
                                                                     property normally may be an unsecured claim. But exceptions
debtor owes a debt that was incurred on or before the date the       exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                    sentence of 1325(a).
                                                                     Examples of liens on property include a mortgage on real
Debtor: A person, corporation, or other entity who is in             estate or a security interest in a car. A lien may be voluntarily
bankruptcy. Use the debtor’s name and case number as shown           granted by a debtor or may be obtained through a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).         proceeding. In some states, a court judgment may be a lien.


Evidence of perfection: Evidence of perfection of a security         Setoff: Occurs when a creditor pays itself with money
interest may include documents showing that a security               belonging to the debtor that it is holding, or by canceling a
interest has been filed or recorded, such as a mortgage, lien,       debt it owes to the debtor.
certificate of title, or financing statement.
                                                                     Unsecured claim: A claim that does not meet the
Information that is entitled to privacy: A Proof of Claim            requirements of a secured claim. A claim may be unsecured in
form and any attached documents must show only the last 4            part to the extent that the amount of the claim is more than the
digits of any social security number, an individual’s tax            value of the property on which a creditor has a lien.
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care         Offers to purchase a claim
goods or services, limit the disclosure of the goods or services
                                                                     Certain entities purchase claims for an amount that is less than
to avoid embarrassment or disclosure of confidential health
                                                                     the face value of the claims. These entities may contact
care information. You may later be required to give more
                                                                     creditors offering to purchase their claims. Some written
information if the trustee or someone else in interest objects to
                                                                     communications from these entities may easily be confused
the claim.
                                                                     with official court documentation or communications from the
                                                                     debtor. These entities do not represent the bankruptcy court,
Priority claim: A claim within a category of unsecured               the bankruptcy trustee, or the debtor. A creditor has no
claims that is entitled to priority under 11 U.S.C. §507(a).         obligation to sell its claim. However, if a creditor decides to
These claims are paid from the available money or                    sell its claim, any transfer of that claim is subject to
property in a bankruptcy case before other unsecured                 Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
claims are paid. Common priority unsecured claims                    Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
include alimony, child support, taxes, and certain unpaid            the bankruptcy court that apply.
wages.


Proof of claim: A form that shows the amount of debt the             Please send completed Proof(s) of Claim to:
debtor owed to a creditor on the date of the bankruptcy filing.      Sears Holdings Corporation Claims Processing Center
The form must be filed in the district where the case is             c/o Prime Clerk LLC
pending.                                                             850 3rd Avenue, Suite 412
                                                                     Brooklyn, NY 11232
Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.                              Do not file these instructions with your form
18-23538-rdd   Doc 5543     Filed 10/31/19 Entered 10/31/19 17:05:33         Main Document
                                       Pg 18 of 78
                                                                POC #6105
               FORTUNE CREATION COMPANY LIMITED

                                      CLAIM LIST

BUYER : KMART CORPORATION                                           DATE:   12/10/2018



                                                   DELIVERY DOCUMENT
BUYER    FACTORY    ORDER# COLOR            QTY                       PRICE       AMOUNT
                                                   DATE     SENT DATE

K-MART   GREENTOUCH D689J      WHITE/GREY   2628   09/06/18   10/08/18   16.100   $42,310.80


K-MART   GREENTOUCH D689K      GREY         792    09/06/18   10/08/18   16.100   $12,751.20


K-MART   GREENTOUCH D682R      BLACK        2400   09/06/18   10/08/18   16.100   $38,640.00


K-MART   GREENTOUCH D689K      GREY         720    09/10/18   10/08/18   16.100   $11,592.00


K-MART   GREENTOUCH D682R      BLACK        2160   09/10/18   10/08/18   16.100   $34,776.00


K-MART   GREENTOUCH D689J      WHITE/GREY   1932   09/10/18   10/08/18   16.100   $31,105.20


                                                                         TOTAL $171,175.20
             18-23538-rdd             Doc 5543          Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                   Pg 19 of INVOICE
                                                             COMMERCIAL      78                           POC #6105                      Main Document
                                                                                                                                                                  Page 1 of 3
                                                                                                                                                 DATE: September 06, 2018
                                                                                                                                          INVOICE NO.: 201821389362

5543                                                                             TO:              KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                  3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                               Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                               US
DONGGUAN
GUANGDONG
China
523391                                                                           SHIPPED FROM: Xiamen, China                       SHIPPED TO:     Chambersburg , PA
                                                                                 MODE OF TRANSPORTATION: Ocean
                                                                                                                                                   FOB China


                                                                                                       QUANTITY               QUANTITY                                  AMOUNT
          MARKS AND NUMBERS           DESCRIPTION OF GOODS                                          (CARTONS)      (PER UNIT PRICE)              UNIT PRICE            (US$ PER)

KMART             D682R                TOGGLE BLACK REBUY CORE PK 1                                          154                   154        193.200 USD         29,752.80 USD
                                                                                                       CARTONS                    AST                   AST
ITEM:             890083327320
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
                                      DESCRIPTION OF TYPE OF SHOE: TOGGLE TALL LACE UP WINTER
                                      GENDER:WOMENS
                                      UPPER MATERIAL IN PERCENT:PU10.2%+88%POLYESTER+1.8%ALUMINUM
                                      OUTER SOLE MATERIAL IN PERCENT:100% TPR
                                      TYPE OF CONSTRUCTION:CEMENT
                                      COVERING THE ANKLE AND / OR ABOVE THE ANKLE:COVERS THE ANKLE BUT NOT KNEE
                                      SIZE RANGE:6-11 WHOLE SIZE ONLY
                                      COMMISSION IS INCLUDED IN FIRST COST? YES
                                      ROYALTY FOR TRADEMARK NAME: N/A
                                      HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT:1



              CONTRACT NO.            D682R                  REFERENCE NO.             101
              DC CODE                 CHA                    DEPARTMENT NO.            035
              DIVISION NO.            Division 4             VENDOR NO.                5543
              VENDOR ITEM CODE        30820                  COUNTRY OF ORIGIN         CHINA (MAINLAND)
              BINDING RULING # OR                            CATEGORY                  RNONE
              PRECLASS #


              FACTORY NO.             102737
              XIAMEN GREENTOUCH SHOES CO LTD
              ROOM 746, FENGNAN ST, TONAN TOWN
              XIAMEN
              FUJIAN
              China
              FTY MID NO.             CNXIAGRE746XIA




KMART             D689J                TOGGLE WHITE REBUY CORE PK 1                                          219                   219        193.200 USD         42,310.80 USD
                                                                                                       CARTONS                    AST                   AST
ITEM:             890088014204
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
                                      DESCRIPTION OF TYPE OF SHOE:TODDLER TALL LACE UP WINTER BOOTS
                                      GENDER:WOMENS
                                      UPPER MATERIAL IN PERCENT:PU10.2%+88%POLYESTER+1.8%ALUMINUM
                                      OUTER SOLE MATERIAL IN PERCENT:100% TPR
                                      TYPE OF CONSTRUCTION:CEMENT
                                      COVERING THE ANKLE AND / OR ABOVE THE ANKLE:COVERS THE ANKLE BUT NOT KNEE
                                      SIZE RANGE:6-11 WHOLE SIZE ONLY
                                      COMMISSION IS INCLUDED IN FIRST COST? YES
                                      ROYALTY FOR TRADEMARK NAME? NA
                                      HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT:1



              CONTRACT NO.            D689J                  REFERENCE NO.             101
              DC CODE                 CHA                    DEPARTMENT NO.            035
              DIVISION NO.            Division 4             VENDOR NO.                5543
              VENDOR ITEM CODE        30820                  COUNTRY OF ORIGIN         CHINA (MAINLAND)
              BINDING RULING # OR                            CATEGORY                  RNONE
              PRECLASS #


              FACTORY NO.             102737
              18-23538-rdd                 Doc 5543               Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                             Pg 20 of INVOICE
                                                                       COMMERCIAL      78                         POC #6105                         Main Document
                                                                                                                                                                            Page 2 of 3
                                                                                                                                                            DATE: September 06, 2018
                                                                                                                                                     INVOICE NO.: 201821389362

5543                                                                                        TO:              KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                             3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                          Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                          US
DONGGUAN
GUANGDONG
China
523391                                                                                      SHIPPED FROM: Xiamen, China                       SHIPPED TO:    Chambersburg , PA
                                                                                            MODE OF TRANSPORTATION: Ocean
                                                                                                                                                             FOB China

               XIAMEN GREENTOUCH SHOES CO LTD
               ROOM 746, FENGNAN ST, TONAN TOWN
               XIAMEN
               FUJIAN
               China
               FTY MID NO.                 CNXIAGRE746XIA




KMART              D689K                     TOGGLE GREY REBUY CORE PK 1                                                 66                    66        193.200 USD        12,751.20 USD
                                                                                                                  CARTONS                    AST                  AST
ITEM:              890083355347
MADE IN            CHINA (MAINLAND)
CONTENTS           1 ASSORTMENT
                                           DESCRIPTION OF TYPE OF SHOE TOGGLE TALL LACE UP WINTER BOOT
                                           GENDER WOMENS
                                           UPPER MATERIAL IN PERCENT PU10.2%+88%POLYESTER+1.8%ALUMINUM
                                           OUTER SOLE MATERIAL IN PERCENT 100% TPR
                                           TYPE OF CONSTRUCTION CEMENT
                                           COVERING THE ANKLE AND / OR ABOVE THE ANKLE
                                           SIZE RANGE 6-11 WHOLE SIZE ONLY
                                           COMMISSION IS INCLUDED IN FIRST COST? YES
                                           ROYALTY FOR TRADEMARK NAME? NA
                                           HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT 1



               CONTRACT NO.                D689K                        REFERENCE NO.             101
               DC CODE                     CHA                          DEPARTMENT NO.            035
               DIVISION NO.                Division 4                   VENDOR NO.                5543
               VENDOR ITEM CODE            30820                        COUNTRY OF ORIGIN         CHINA (MAINLAND)
               BINDING RULING # OR                                      CATEGORY                  RNONE
               PRECLASS #


               FACTORY NO.                 102737
               XIAMEN GREENTOUCH SHOES CO LTD
               ROOM 746, FENGNAN ST, TONAN TOWN
               XIAMEN
               FUJIAN
               China
               FTY MID NO.                 CNXIAGRE746XIA




PAYMENT TERM                 Open Acct
ORDER PAYMENT TERMS
DRAWN UNDER                  OPEN ACCOUNT




                                                                                                                  QUANTITY               QUANTITY
                                                                                                               (CARTONS)         (INVOICE UNITS)                         AMOUNT (US$)
TOTAL INVOICE                                                                                                          439                    439 ASSORTMENTS              84,814.80 USD


TOTAL US DOLLARS EIGHTY-FOUR THOUSAND EIGHT HUNDRED FOURTEEN DOLLARS AND EIGHTY CENTS ONLY.


We hereby certify that this shipment does not contain solid wood packing material.
            18-23538-rdd                 Doc 5543
                                                               Pg 21 of INVOICE
                                                         COMMERCIAL      78        POC #6105
                                                    Filed 10/31/19 Entered 10/31/19 17:05:33                     Main Document
                                                                                                                                            Page 3 of 3
                                                                                                                            DATE: September 06, 2018
                                                                                                                    INVOICE NO.: 201821389362

5543                                                               TO:            KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                  3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                               Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                               US
DONGGUAN
GUANGDONG
China
523391                                                             SHIPPED FROM: Xiamen, China                SHIPPED TO:    Chambersburg , PA
                                                                   MODE OF TRANSPORTATION: Ocean
                                                                                                                             FOB China

FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME           Miko
EMPLOYEE TITLE          Shipping Clerk
                    18-23538-rdd                    Doc 5543        Filed 10/31/19 Entered 10/31/19 17:05:33                                                      Main Document
                                                                             PACKING
                                                                               Pg 22 ofLIST
                                                                                        78                                  POC #6105                                                             Page 1 of 2
                                                                                                                                                                                DATE: September 06, 2018
                                                                                                                                                                      INVOICE NO.: 201821389362

5543                                                                                                     TO:               KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                                           3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                                        Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                        US
DONGGUAN
GUANGDONG
China
523391                                                                                                   SHIPPED FROM: Xiamen, China                            SHIPPED TO: Chambersburg, PA




                                                                                      QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT             NET NET
         MARKS AND NUMBERS                  DESCRIPTION OF GOODS                     (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)              WEIGHT (KGS)

KMART                D682R                  TOGGLE BLACK REBUY CORE PK 1



ITEM:                890083327320
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.295            15.500          14.500
CONTENTS             1 ASSORTMENT           TOTAL                                                  154             1,848             45.429       2,387.000         2,233.000             0.000
                                            ASSORTMENTS PER INVOICE           154


                    CONTRACT NO.            D682R             REFERENCE NO.         101
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 CHA               DEPARTMENT NO.        035
                    DIVISION NO.            Division 4        VENDOR NO.            5543
                    VENDOR ITEM CODE 30820                    COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              122.0          62.0              39.0                 0.295


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                          NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                     SIZE                                  CARTON      EXTENSION          PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: TOGGLE BLACK
        8332724-7                   SZ 11                          BLACK                     11.0                                        1               154            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332723-9                   SZ 10                          BLACK                     10.0                                        2               308            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332718-9                   SZ 9                           BLACK                     9.0                                         3               462            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8331494-8                   SZ 8                           BLACK                     8.0                                         3               462            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8328746-6                   SZ 7                           BLACK                     7.0                                         2               308            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8327560-2                   SZ 6                           BLACK                     6.0                                         1               154            0.000             0.000            0.000
                                    Total                                                                                               12              1,848                             0.000            0.000


KMART                D689J                  TOGGLE WHITE REBUY CORE PK 1



ITEM:                890088014204
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.310            15.500          14.500
CONTENTS             1 ASSORTMENT           TOTAL                                                  219             2,628             67.881       3,394.500         3,175.500             0.000
                                            ASSORTMENTS PER INVOICE           219


                    CONTRACT NO.            D689J             REFERENCE NO.         101
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 CHA               DEPARTMENT NO.        035
                    DIVISION NO.            Division 4        VENDOR NO.            5543
                    VENDOR ITEM CODE 30820                    COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              123.0          63.0              40.0                 0.310


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                          NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION         COLOR                         SIZE                                  CARTON      EXTENSION          PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: TOGGLE WHITE
        8801417-0                   SZ 11                      WHITE                         11.0                                        1               219            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE WHITE
        8801416-2                   SZ 10                      WHITE                         10.0                                        2               438            0.000             0.000            0.000
        8801415-4                   SUB KSN DESC: TOGGLE WHITE WHITE                         9.0                                         3               657            0.000             0.000            0.000
                    18-23538-rdd                    Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                              PACKING
                                                                                Pg 23 ofLIST
                                                                                         78                            POC #6105                                   Main Document
                                                                                                                                                                                                   Page 2 of 2
                                                                                                                                                                                 DATE: September 06, 2018
                                                                                                                                                                       INVOICE NO.: 201821389362

5543                                                                                                      TO:               KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                                            3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                                         Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                         US
DONGGUAN
GUANGDONG
China
523391                                                                                                    SHIPPED FROM: Xiamen, China                            SHIPPED TO: Chambersburg, PA




                                    SZ 9
                                    SUB KSN DESC: TOGGLE WHITE
        8801413-9                   SZ 8                       WHITE                          8.0                                         3               657            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE WHITE
        8801412-1                   SZ 7                       WHITE                          7.0                                         2               438            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE WHITE
        8801410-5                   SZ 6                       WHITE                          6.0                                         1               219            0.000             0.000            0.000
                                    Total                                                                                                12              2,628                             0.000            0.000


KMART                D689K                  TOGGLE GREY REBUY CORE PK 1



ITEM:                890083355347
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                                12              0.305            15.500          14.500
CONTENTS             1 ASSORTMENT           TOTAL                                                    66              792              20.133       1,023.000           957.000             0.000
                                            ASSORTMENTS PER INVOICE             66


                    CONTRACT NO.            D689K             REFERENCE NO.          101
                                                                                                                            PACKING INSTRUCTIONS:
                    DC CODE                 CHA               DEPARTMENT NO.         035
                    DIVISION NO.            Division 4        VENDOR NO.             5543
                    VENDOR ITEM CODE 30820                    COUNTRY OF             CHINA
                                                              ORIGIN                 (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)     HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              123.0          62.0               40.0                 0.305


ASSORTMENT DETAIL:                                                                                                                  QUANTITY (PIECES)                          NET NET WEIGHT
                                                                                                                                 PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                      SIZE                                  CARTON      EXTENSION          PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: TOGGLE GREY
        8334559-5                   SZ 11                          GREY                       11.0                                        1                66            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8334174-3                   SZ 10                          GREY                       10.0                                        2               132            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8334011-7                   SZ 9                           GREY                       9.0                                         3               198            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8332759-3                   SZ 8                           GREY                       8.0                                         3               198            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8332757-7                   SZ 7                           GREY                       7.0                                         3               198            0.000             0.000            0.000
                                    Total                                                                                                12               792                              0.000            0.000



                                                                                       QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT             NET NET
                                                                                      (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)              WEIGHT (KGS)
TOTAL PACKING LIST                                                                                  439             5,268            133.444       6,804.500         6,365.500             0.000


We hereby certify that this shipment does not contain solid wood packing material.


FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME                    Miko
EMPLOYEE TITLE                   Shipping Clerk
Vendor No. 5543 18-23538-rdd                Doc 5543Cargo Filed    10/31/19 Entered
                                                          Delivery Number
                                                                                            10/31/19 17:05:33
                                                                               ________________________________
                                                                                                                                              Main Document                 Page 1 of 2
                                                    Shipping Order Number Pg 24201821389362
                                                                                of 78
                                                                                                                POC #6105
Invoice No. 201821389362
                                                            Cargo Ready Date                 09/06/2018


Shipper                                                                                       Pickup Details                              Pickup Details (Local Language)
FORTUNE CREATION COMPANY LIMITED                                                              XIAMEN GREENTOUCH SHOES CO LTD
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                           ROOM 746, FENGNAN ST, TONAN TOWN
ZONE, CHA-SHAN TOWN                                                                           XIAMEN
DONGGUAN                                                                                      FUJIAN
GUANGDONG                                                                                     China
523391
China
                                                                                              Pickup Contact Name      Miko
                                                                                              Pickup Contact Phone     0769-88650866
                                                                                              Pickup Contact Fax       0769-88650868
Customer                                                                                      Consignee
Sears Holdings Corporation                                                                    KMART CORPORATION
3333 Beverly Road                                                                             3333 Beverly Road
Hoffman Estates, IL - 60179                                                                   Hoffman Estates, IL
USA                                                                                           60179
                                                                                              United States



Load Type               CY                                                                    Equipment Required                     2 - 40' High Cube Dry
Cargo Type              Flat
Ship Terms              Free on Board                                                         Inland Carrier                           Vendor
Port of Loading         Xiamen, CN                                                            Party Responsible for Local Charges      XIAMEN GREENTOUCH SHOES CO LTD
Final Destination       CHA, Chambersburg, PA, USA                                            Party Responsible for Local Charges (Local Language)
Documents Cutoff Date                 09/06/2018                                              Return Export Documents To (Local Language)
Return Export Documents To




   Marks and Numbers

   KMART              D682R


   ITEM NO:           890083327320
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:          1 Assortments
                                                              Freight                                     Local Language
                                                              Payment          Letter of                  Commodity        Commodity         Country of                     Quota
   Purchase Order User Ref        Dept         Division       Terms            Credit      Item Number    Description      Description       Origin          HTS Number     Category
   D682R             101          035          Division 4     Collect                      890083327320                    FOOTWEAR      CHINA (MAI          6404.19.9060   RNONE
                                                                                                                           TOGGLE BLACK NLAND)
                                                                                                                           REBUY CORE PK
                                                                                                                           1
                                  Quantity 154 Assortments Cartons 154                     Pieces 1,848                    Gross Weight 2,387 KGS            Volume 45.429000 CBMS




   Marks and Numbers

   KMART              D689J


   ITEM NO:           890088014204
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:          1 Assortments
                                                              Freight                                     Local Language
                                                              Payment          Letter of                  Commodity        Commodity         Country of                     Quota
   Purchase Order User Ref        Dept         Division       Terms            Credit      Item Number    Description      Description       Origin          HTS Number     Category
   D689J             101          035          Division 4     Collect                      890088014204                    FOOTWEAR      CHINA (MAI          6404.19.9060   RNONE
                                                                                                                           TOGGLE WHITE NLAND)
                                                                                                                           REBUY CORE PK
                                                                                                                           1
                                  Quantity 219 Assortments Cartons 219                     Pieces 2,628                    Gross Weight 3,394.5 KGS          Volume 67.881000 CBMS




   Marks and Numbers

   KMART              D689K


   ITEM NO:           890083355347
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:          1 Assortments
Vendor No. 554318-23538-rdd                 Doc 5543Cargo Filed    10/31/19 Entered
                                                          Delivery Number
                                                                                            10/31/19 17:05:33
                                                                               ________________________________
                                                                                                                                                    Main Document                 Page 2 of 2
                                                    Shipping Order Number Pg 25201821389362
                                                                                of 78
                                                                                                                   POC #6105
Invoice No. 201821389362
                                                           Cargo Ready Date                  09/06/2018


                                                             Freight                                      Local Language
                                                             Payment           Letter of                  Commodity            Commodity            Country of                    Quota
   Purchase Order User Ref      Dept          Division       Terms             Credit      Item Number    Description          Description          Origin         HTS Number     Category
   D689K           101          035           Division 4     Collect                       890083355347                        FOOTWEAR      CHINA (MAI            6404.19.9060   RNONE
                                                                                                                               TOGGLE GREY   NLAND)
                                                                                                                               REBUY CORE PK
                                                                                                                               1
                                Quantity 66 Assortments      Cartons 66                    Pieces 792                          Gross Weight 1,023 KGS              Volume 20.133000 CBMS




                  SHIPPING TOTALS                                                            SHIPPING DECLARATIONS

                  Total Number of Cartons     439                                            We hereby certify that this shipment does not contain solid wood packing material.
                  Gross Weight                6,804.5 KGS
                  Volume                      133.444000 CBMS
                  Comments                    Please reply to Alice within 24 hours
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 26 of 78




                                               POC #6105
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 27 of 78




                                                    POC #6105
             18-23538-rdd             Doc 5543          Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                   Pg 28 of INVOICE
                                                             COMMERCIAL      78                    POC #6105                             Main Document
                                                                                                                                                                   Page 1 of 3
                                                                                                                                                 DATE: September 10, 2018
                                                                                                                                          INVOICE NO.: 201821389474

5543                                                                             TO:              KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                  3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                               Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                               US
DONGGUAN
GUANGDONG
China
523391                                                                           SHIPPED FROM: Xiamen, China                       SHIPPED TO:    Mira Loma , CA
                                                                                 MODE OF TRANSPORTATION: Ocean
                                                                                                                                                   FOB China


                                                                                                       QUANTITY               QUANTITY                                 AMOUNT
          MARKS AND NUMBERS           DESCRIPTION OF GOODS                                          (CARTONS)      (PER UNIT PRICE)              UNIT PRICE           (US$ PER)

KMART             D682R                TOGGLE BLACK REBUY CORE PK 1                                          180                   180        193.200 USD          34,776.00 USD
                                                                                                       CARTONS                    AST                  AST
ITEM:             890083327320
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
                                      DESCRIPTION OF TYPE OF SHOE: TOGGLE TALL LACE UP WINTER
                                      GENDER:WOMENS
                                      UPPER MATERIAL IN PERCENT:PU10.2%+88%POLYESTER+1.8%ALUMINUM
                                      OUTER SOLE MATERIAL IN PERCENT:100% TPR
                                      TYPE OF CONSTRUCTION:CEMENT
                                      COVERING THE ANKLE AND / OR ABOVE THE ANKLE:COVERS THE ANKLE BUT NOT KNEE
                                      SIZE RANGE:6-11 WHOLE SIZE ONLY
                                      COMMISSION IS INCLUDED IN FIRST COST? YES
                                      ROYALTY FOR TRADEMARK NAME: N/A
                                      HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT:1



              CONTRACT NO.            D682R                  REFERENCE NO.             102
              DC CODE                 MIR                    DEPARTMENT NO.            035
              DIVISION NO.            Division 4             VENDOR NO.                5543
              VENDOR ITEM CODE        30820                  COUNTRY OF ORIGIN         CHINA (MAINLAND)
              BINDING RULING # OR                            CATEGORY                  RNONE
              PRECLASS #


              FACTORY NO.             102737
              XIAMEN GREENTOUCH SHOES CO LTD
              ROOM 746, FENGNAN ST, TONAN TOWN
              XIAMEN
              FUJIAN
              China
              FTY MID NO.             CNXIAGRE746XIA




KMART             D689J                TOGGLE WHITE REBUY CORE PK 1                                          161                   161        193.200 USD          31,105.20 USD
                                                                                                       CARTONS                    AST                  AST
ITEM:             890088014204
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
                                      DESCRIPTION OF TYPE OF SHOE:TODDLER TALL LACE UP WINTER BOOTS
                                      GENDER:WOMENS
                                      UPPER MATERIAL IN PERCENT:PU10.2%+88%POLYESTER+1.8%ALUMINUM
                                      OUTER SOLE MATERIAL IN PERCENT:100% TPR
                                      TYPE OF CONSTRUCTION:CEMENT
                                      COVERING THE ANKLE AND / OR ABOVE THE ANKLE:COVERS THE ANKLE BUT NOT KNEE
                                      SIZE RANGE:6-11 WHOLE SIZE ONLY
                                      COMMISSION IS INCLUDED IN FIRST COST? YES
                                      ROYALTY FOR TRADEMARK NAME? NA
                                      HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT:1



              CONTRACT NO.            D689J                  REFERENCE NO.             102
              DC CODE                 MIR                    DEPARTMENT NO.            035
              DIVISION NO.            Division 4             VENDOR NO.                5543
              VENDOR ITEM CODE        30820                  COUNTRY OF ORIGIN         CHINA (MAINLAND)
              BINDING RULING # OR                            CATEGORY                  RNONE
              PRECLASS #


              FACTORY NO.             102737
              18-23538-rdd                 Doc 5543               Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                             Pg 29 of INVOICE
                                                                       COMMERCIAL      78                   POC #6105                               Main Document
                                                                                                                                                                              Page 2 of 3
                                                                                                                                                            DATE: September 10, 2018
                                                                                                                                                     INVOICE NO.: 201821389474

5543                                                                                        TO:              KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                             3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                          Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                          US
DONGGUAN
GUANGDONG
China
523391                                                                                      SHIPPED FROM: Xiamen, China                       SHIPPED TO:    Mira Loma , CA
                                                                                            MODE OF TRANSPORTATION: Ocean
                                                                                                                                                             FOB China

               XIAMEN GREENTOUCH SHOES CO LTD
               ROOM 746, FENGNAN ST, TONAN TOWN
               XIAMEN
               FUJIAN
               China
               FTY MID NO.                 CNXIAGRE746XIA




KMART              D689K                     TOGGLE GREY REBUY CORE PK 1                                                 60                    60        193.200 USD          11,592.00 USD
                                                                                                                  CARTONS                    AST                  AST
ITEM:              890083355347
MADE IN            CHINA (MAINLAND)
CONTENTS           1 ASSORTMENT
                                           DESCRIPTION OF TYPE OF SHOE TOGGLE TALL LACE UP WINTER BOOT
                                           GENDER WOMENS
                                           UPPER MATERIAL IN PERCENT PU10.2%+88%POLYESTER+1.8%ALUMINUM
                                           OUTER SOLE MATERIAL IN PERCENT 100% TPR
                                           TYPE OF CONSTRUCTION CEMENT
                                           COVERING THE ANKLE AND / OR ABOVE THE ANKLE
                                           SIZE RANGE 6-11 WHOLE SIZE ONLY
                                           COMMISSION IS INCLUDED IN FIRST COST? YES
                                           ROYALTY FOR TRADEMARK NAME? NA
                                           HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT 1



               CONTRACT NO.                D689K                        REFERENCE NO.             102
               DC CODE                     MIR                          DEPARTMENT NO.            035
               DIVISION NO.                Division 4                   VENDOR NO.                5543
               VENDOR ITEM CODE            30820                        COUNTRY OF ORIGIN         CHINA (MAINLAND)
               BINDING RULING # OR                                      CATEGORY                  RNONE
               PRECLASS #


               FACTORY NO.                 102737
               XIAMEN GREENTOUCH SHOES CO LTD
               ROOM 746, FENGNAN ST, TONAN TOWN
               XIAMEN
               FUJIAN
               China
               FTY MID NO.                 CNXIAGRE746XIA




PAYMENT TERM                 Open Acct
ORDER PAYMENT TERMS
DRAWN UNDER                  OPEN ACCOUNT




                                                                                                                  QUANTITY               QUANTITY
                                                                                                               (CARTONS)         (INVOICE UNITS)                         AMOUNT (US$)
TOTAL INVOICE                                                                                                          401                    401 ASSORTMENTS                 77,473.20 USD


TOTAL US DOLLARS SEVENTY-SEVEN THOUSAND FOUR HUNDRED SEVENTY-THREE DOLLARS AND TWENTY CENTS ONLY.


We hereby certify that this shipment does not contain solid wood packing material.
            18-23538-rdd                 Doc 5543
                                                               Pg 30 of INVOICE
                                                         COMMERCIAL      78         POC #6105
                                                    Filed 10/31/19 Entered 10/31/19 17:05:33                     Main Document
                                                                                                                                              Page 3 of 3
                                                                                                                            DATE: September 10, 2018
                                                                                                                    INVOICE NO.: 201821389474

5543                                                               TO:            KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                  3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                               Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                               US
DONGGUAN
GUANGDONG
China
523391                                                             SHIPPED FROM: Xiamen, China                SHIPPED TO:    Mira Loma , CA
                                                                   MODE OF TRANSPORTATION: Ocean
                                                                                                                             FOB China

FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME           Miko
EMPLOYEE TITLE          Shipping Clerk
                    18-23538-rdd                    Doc 5543        Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                             PACKING
                                                                               Pg 31 ofLIST
                                                                                        78                           POC #6105                                    Main Document
                                                                                                                                                                                                  Page 1 of 2
                                                                                                                                                                                DATE: September 10, 2018
                                                                                                                                                                       INVOICE NO.: 201821389474

5543                                                                                                     TO:               KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                                           3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                                        Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                        US
DONGGUAN
GUANGDONG
China
523391                                                                                                   SHIPPED FROM: Xiamen, China                            SHIPPED TO: Mira Loma, CA




                                                                                      QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT             NET NET
         MARKS AND NUMBERS                  DESCRIPTION OF GOODS                     (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)              WEIGHT (KGS)

KMART                D682R                  TOGGLE BLACK REBUY CORE PK 1



ITEM:                890083327320
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.295            15.500          14.500
CONTENTS             1 ASSORTMENT           TOTAL                                                  180             2,160             53.099       2,790.000         2,610.000             0.000
                                            ASSORTMENTS PER INVOICE           180


                    CONTRACT NO.            D682R             REFERENCE NO.         102
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 MIR               DEPARTMENT NO.        035
                    DIVISION NO.            Division 4        VENDOR NO.            5543
                    VENDOR ITEM CODE 30820                    COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              122.0          62.0              39.0                 0.295


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                          NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                     SIZE                                  CARTON      EXTENSION          PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: TOGGLE BLACK
        8327560-2                   SZ 6                           BLACK                     6.0                                         1               180            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8328746-6                   SZ 7                           BLACK                     7.0                                         2               360            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8331494-8                   SZ 8                           BLACK                     8.0                                         3               540            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332718-9                   SZ 9                           BLACK                     9.0                                         3               540            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332723-9                   SZ 10                          BLACK                     10.0                                        2               360            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332724-7                   SZ 11                          BLACK                     11.0                                        1               180            0.000             0.000            0.000
                                    Total                                                                                               12              2,160                             0.000            0.000


KMART                D689J                  TOGGLE WHITE REBUY CORE PK 1



ITEM:                890088014204
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.310            15.500          14.500
CONTENTS             1 ASSORTMENT           TOTAL                                                  161             1,932             49.904       2,495.500         2,334.500             0.000
                                            ASSORTMENTS PER INVOICE           161


                    CONTRACT NO.            D689J             REFERENCE NO.         102
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 MIR               DEPARTMENT NO.        035
                    DIVISION NO.            Division 4        VENDOR NO.            5543
                    VENDOR ITEM CODE 30820                    COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              123.0          63.0              40.0                 0.310


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                          NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION         COLOR                         SIZE                                  CARTON      EXTENSION          PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: TOGGLE WHITE
        8801410-5                   SZ 6                       WHITE                         6.0                                         1               161            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE WHITE
        8801412-1                   SZ 7                       WHITE                         7.0                                         2               322            0.000             0.000            0.000
        8801413-9                   SUB KSN DESC: TOGGLE WHITE WHITE                         8.0                                         3               483            0.000             0.000            0.000
                    18-23538-rdd                    Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                              PACKING
                                                                                Pg 32 ofLIST
                                                                                         78                                  POC #6105                              Main Document
                                                                                                                                                                                                    Page 2 of 2
                                                                                                                                                                                  DATE: September 10, 2018
                                                                                                                                                                         INVOICE NO.: 201821389474

5543                                                                                                      TO:               KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                                            3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                                         Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                         US
DONGGUAN
GUANGDONG
China
523391                                                                                                    SHIPPED FROM: Xiamen, China                             SHIPPED TO: Mira Loma, CA




                                    SZ 8
                                    SUB KSN DESC: TOGGLE WHITE
        8801415-4                   SZ 9                       WHITE                          9.0                                         3                483            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE WHITE
        8801416-2                   SZ 10                      WHITE                          10.0                                        2                322            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE WHITE
        8801417-0                   SZ 11                      WHITE                          11.0                                        1                161            0.000             0.000            0.000
                                    Total                                                                                                12               1,932                             0.000            0.000


KMART                D689K                  TOGGLE GREY REBUY CORE PK 1



ITEM:                890083355347
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                                12              0.305             15.500          14.500
CONTENTS             1 ASSORTMENT           TOTAL                                                    60              720              18.302            930.000         870.000             0.000
                                            ASSORTMENTS PER INVOICE             60


                    CONTRACT NO.            D689K             REFERENCE NO.          102
                                                                                                                            PACKING INSTRUCTIONS:
                    DC CODE                 MIR               DEPARTMENT NO.         035
                    DIVISION NO.            Division 4        VENDOR NO.             5543
                    VENDOR ITEM CODE 30820                    COUNTRY OF             CHINA
                                                              ORIGIN                 (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)     HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              123.0          62.0               40.0                 0.305


ASSORTMENT DETAIL:                                                                                                                  QUANTITY (PIECES)                           NET NET WEIGHT
                                                                                                                                 PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                      SIZE                                  CARTON      EXTENSION           PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: TOGGLE GREY
        8332757-7                   SZ 7                           GREY                       7.0                                         3                180            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8332759-3                   SZ 8                           GREY                       8.0                                         3                180            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8334011-7                   SZ 9                           GREY                       9.0                                         3                180            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8334174-3                   SZ 10                          GREY                       10.0                                        2                120            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE GREY
        8334559-5                   SZ 11                          GREY                       11.0                                        1                 60            0.000             0.000            0.000
                                    Total                                                                                                12                720                              0.000            0.000



                                                                                       QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT              NET NET
                                                                                      (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)               WEIGHT (KGS)
TOTAL PACKING LIST                                                                                  401             4,812            121.305       6,215.500          5,814.500             0.000


We hereby certify that this shipment does not contain solid wood packing material.


FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME                    Miko
EMPLOYEE TITLE                   Shipping Clerk
Vendor No. 5543 18-23538-rdd                Doc 5543Cargo Filed    10/31/19 Entered
                                                          Delivery Number
                                                                                            10/31/19 17:05:33
                                                                               ________________________________
                                                                                                                                              Main Document                   Page 1 of 2
Invoice No. 201821389474                            Shipping Order Number Pg 33201821389474
                                                            Cargo Ready Date
                                                                                of 78
                                                                                             09/10/2018
                                                                                                             POC #6105
Shipper                                                                                       Pickup Details                               Pickup Details (Local Language)
FORTUNE CREATION COMPANY LIMITED                                                              XIAMEN GREENTOUCH SHOES CO LTD
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                           ROOM 746, FENGNAN ST, TONAN TOWN
ZONE, CHA-SHAN TOWN                                                                           XIAMEN
DONGGUAN                                                                                      FUJIAN
GUANGDONG                                                                                     China
523391
China
                                                                                              Pickup Contact Name      Miko
                                                                                              Pickup Contact Phone     0769-88650866
                                                                                              Pickup Contact Fax       0769-88650868
Customer                                                                                      Consignee
Sears Holdings Corporation                                                                    KMART CORPORATION
3333 Beverly Road                                                                             3333 Beverly Road
Hoffman Estates, IL - 60179                                                                   Hoffman Estates, IL
USA                                                                                           60179
                                                                                              United States



Load Type               CY                                                                    Equipment Required                     1 - 40' High Cube Dry, 1 - 40' Standard Dry
Cargo Type              Flat
Ship Terms              Free on Board                                                         Inland Carrier                           Vendor
Port of Loading         Xiamen, CN                                                            Party Responsible for Local Charges      XIAMEN GREENTOUCH SHOES CO LTD
Final Destination       MIR, Mira Loma, CA, USA                                               Party Responsible for Local Charges (Local Language)
Documents Cutoff Date                 09/10/2018                                              Return Export Documents To (Local Language)
Return Export Documents To




   Marks and Numbers

   KMART              D682R


   ITEM NO:           890083327320
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:          1 Assortments
                                                              Freight                                     Local Language
                                                              Payment          Letter of                  Commodity        Commodity         Country of                       Quota
   Purchase Order User Ref        Dept         Division       Terms            Credit      Item Number    Description      Description       Origin          HTS Number       Category
   D682R             102          035          Division 4     Collect                      890083327320                    FOOTWEAR      CHINA (MAI          6404.19.9060     RNONE
                                                                                                                           TOGGLE BLACK NLAND)
                                                                                                                           REBUY CORE PK
                                                                                                                           1
                                  Quantity 180 Assortments Cartons 180                     Pieces 2,160                    Gross Weight 2,790 KGS            Volume 53.099000 CBMS




   Marks and Numbers

   KMART              D689J


   ITEM NO:           890088014204
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:          1 Assortments
                                                              Freight                                     Local Language
                                                              Payment          Letter of                  Commodity        Commodity         Country of                       Quota
   Purchase Order User Ref        Dept         Division       Terms            Credit      Item Number    Description      Description       Origin          HTS Number       Category
   D689J             102          035          Division 4     Collect                      890088014204                    FOOTWEAR      CHINA (MAI          6404.19.9060     RNONE
                                                                                                                           TOGGLE WHITE NLAND)
                                                                                                                           REBUY CORE PK
                                                                                                                           1
                                  Quantity 161 Assortments Cartons 161                     Pieces 1,932                    Gross Weight 2,495.5 KGS          Volume 49.904000 CBMS




   Marks and Numbers

   KMART              D689K


   ITEM NO:           890083355347
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:          1 Assortments
Vendor No. 554318-23538-rdd                 Doc 5543Cargo Filed    10/31/19 Entered
                                                          Delivery Number
                                                                                            10/31/19 17:05:33
                                                                               ________________________________
                                                                                                                                                    Main Document
                                                                                                               POC #6105
                                                                                                                                                                                  Page 2 of 2
Invoice No. 201821389474                            Shipping Order Number Pg 34201821389474
                                                                                of 78
                                                           Cargo Ready Date                  09/10/2018


                                                             Freight                                      Local Language
                                                             Payment           Letter of                  Commodity            Commodity            Country of                    Quota
   Purchase Order User Ref      Dept          Division       Terms             Credit      Item Number    Description          Description          Origin         HTS Number     Category
   D689K           102          035           Division 4     Collect                       890083355347                        FOOTWEAR      CHINA (MAI            6404.19.9060   RNONE
                                                                                                                               TOGGLE GREY   NLAND)
                                                                                                                               REBUY CORE PK
                                                                                                                               1
                                Quantity 60 Assortments      Cartons 60                    Pieces 720                          Gross Weight 930 KGS                Volume 18.302000 CBMS




                  SHIPPING TOTALS                                                            SHIPPING DECLARATIONS

                  Total Number of Cartons     401                                            We hereby certify that this shipment does not contain solid wood packing material.
                  Gross Weight                6,215.5 KGS
                  Volume                      121.305000 CBMS
                  Comments                    Please reply to Alice within 24 hours
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 35 of 78




                                                        POC #6105
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document

                                             POC #6105
                                     Pg 36 of 78
              18-23538-rdd                 Doc 5543               Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                             Pg 37 of INVOICE
                                                                       COMMERCIAL      78                    POC #6105                              Main Document
                                                                                                                                                                             Page 1 of 2
                                                                                                                                                            DATE: September 06, 2018
                                                                                                                                                     INVOICE NO.: 201821406736

5543                                                                                        TO:              KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                             3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                          Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                          US
DONGGUAN
GUANGDONG
China
523391                                                                                      SHIPPED FROM: Xiamen, China                       SHIPPED TO:     Chambersburg , PA
                                                                                            MODE OF TRANSPORTATION: Ocean
                                                                                                                                                              FOB China


                                                                                                                  QUANTITY               QUANTITY                                  AMOUNT
          MARKS AND NUMBERS                DESCRIPTION OF GOODS                                                (CARTONS)      (PER UNIT PRICE)              UNIT PRICE            (US$ PER)

KMART              D682R                     TOGGLE BLACK REBUY CORE PK 1                                                46                    46        193.200 USD          8,887.20 USD
                                                                                                                  CARTONS                    AST                   AST
ITEM:              890083327320
MADE IN            CHINA (MAINLAND)
CONTENTS           1 ASSORTMENT
                                           DESCRIPTION OF TYPE OF SHOE: TOGGLE TALL LACE UP WINTER
                                           GENDER:WOMENS
                                           UPPER MATERIAL IN PERCENT:PU10.2%+88%POLYESTER+1.8%ALUMINUM
                                           OUTER SOLE MATERIAL IN PERCENT:100% TPR
                                           TYPE OF CONSTRUCTION:CEMENT
                                           COVERING THE ANKLE AND / OR ABOVE THE ANKLE:COVERS THE ANKLE BUT NOT KNEE
                                           SIZE RANGE:6-11 WHOLE SIZE ONLY
                                           COMMISSION IS INCLUDED IN FIRST COST? YES
                                           ROYALTY FOR TRADEMARK NAME: N/A
                                           HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT:1



               CONTRACT NO.                D682R                        REFERENCE NO.             101
               DC CODE                     CHA                          DEPARTMENT NO.            035
               DIVISION NO.                Division 4                   VENDOR NO.                5543
               VENDOR ITEM CODE            30820                        COUNTRY OF ORIGIN         CHINA (MAINLAND)
               BINDING RULING # OR                                      CATEGORY                  RNONE
               PRECLASS #


               FACTORY NO.                 102737
               XIAMEN GREENTOUCH SHOES CO LTD
               ROOM 746, FENGNAN ST, TONAN TOWN
               XIAMEN
               FUJIAN
               China
               FTY MID NO.                 CNXIAGRE746XIA




PAYMENT TERM                 Open Acct
ORDER PAYMENT TERMS
DRAWN UNDER                  OPEN ACCOUNT




                                                                                                                  QUANTITY               QUANTITY
                                                                                                               (CARTONS)         (INVOICE UNITS)                          AMOUNT (US$)
TOTAL INVOICE                                                                                                           46                     46 ASSORTMENTS                8,887.20 USD


TOTAL US DOLLARS EIGHT THOUSAND EIGHT HUNDRED EIGHTY-SEVEN DOLLARS AND TWENTY CENTS ONLY.


We hereby certify that this shipment does not contain solid wood packing material.
            18-23538-rdd                 Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33                     Main Document
                                                               Pg 38 of INVOICE
                                                         COMMERCIAL      78
                                                                                POC #6105                                                   Page 2 of 2
                                                                                                                            DATE: September 06, 2018
                                                                                                                    INVOICE NO.: 201821406736

5543                                                               TO:            KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                  3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                               Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                               US
DONGGUAN
GUANGDONG
China
523391                                                             SHIPPED FROM: Xiamen, China                SHIPPED TO:    Chambersburg , PA
                                                                   MODE OF TRANSPORTATION: Ocean
                                                                                                                             FOB China

FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME           Miko
EMPLOYEE TITLE          Shipping Clerk
                    18-23538-rdd                    Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                              PACKING
                                                                                Pg 39 ofLIST
                                                                                         78                                      POC #6105                          Main Document
                                                                                                                                                                                                    Page 1 of 1
                                                                                                                                                                                  DATE: September 06, 2018
                                                                                                                                                                        INVOICE NO.: 201821406736

5543                                                                                                      TO:               KMART CORPORATION
FORTUNE CREATION COMPANY LIMITED                                                                                            3333 Beverly Road
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                                                         Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                         US
DONGGUAN
GUANGDONG
China
523391                                                                                                    SHIPPED FROM: Xiamen, China                             SHIPPED TO: Chambersburg, PA




                                                                                       QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT              NET NET
         MARKS AND NUMBERS                  DESCRIPTION OF GOODS                      (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)               WEIGHT (KGS)

KMART                D682R                  TOGGLE BLACK REBUY CORE PK 1



ITEM:                890083327320
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                                12              0.295             15.500          14.500
CONTENTS             1 ASSORTMENT           TOTAL                                                    46              552              13.570            713.000         667.000             0.000
                                            ASSORTMENTS PER INVOICE             46


                    CONTRACT NO.            D682R             REFERENCE NO.          101
                                                                                                                            PACKING INSTRUCTIONS:
                    DC CODE                 CHA               DEPARTMENT NO.         035
                    DIVISION NO.            Division 4        VENDOR NO.             5543
                    VENDOR ITEM CODE 30820                    COUNTRY OF             CHINA
                                                              ORIGIN                 (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)     HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              122.0          62.0               39.0                 0.295


ASSORTMENT DETAIL:                                                                                                                  QUANTITY (PIECES)                           NET NET WEIGHT
                                                                                                                                 PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                      SIZE                                  CARTON      EXTENSION           PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: TOGGLE BLACK
        8327560-2                   SZ 6                           BLACK                      6.0                                         1                 46            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8328746-6                   SZ 7                           BLACK                      7.0                                         2                 92            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8331494-8                   SZ 8                           BLACK                      8.0                                         3                138            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332718-9                   SZ 9                           BLACK                      9.0                                         3                138            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332723-9                   SZ 10                          BLACK                      10.0                                        2                 92            0.000             0.000            0.000
                                    SUB KSN DESC: TOGGLE BLACK
        8332724-7                   SZ 11                          BLACK                      11.0                                        1                 46            0.000             0.000            0.000
                                    Total                                                                                                12                552                              0.000            0.000



                                                                                       QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT              NET NET
                                                                                      (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)               WEIGHT (KGS)
TOTAL PACKING LIST                                                                                   46              552              13.570            713.000         667.000             0.000


We hereby certify that this shipment does not contain solid wood packing material.


FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME                    Miko
EMPLOYEE TITLE                   Shipping Clerk
Vendor No. 5543 18-23538-rdd                  Doc 5543Cargo Filed    10/31/19 Entered
                                                            Delivery Number
                                                                                              10/31/19 17:05:33
                                                                                 ________________________________
                                                                                                                                                      Main Document
                                                                                                                     POC #6105
                                                                                                                                                                                     Page 1 of 1
Invoice No. 201821406736                              Shipping Order Number Pg 40201821406736
                                                                                  of 78
                                                             Cargo Ready Date                  09/06/2018


Shipper                                                                                         Pickup Details                                     Pickup Details (Local Language)
FORTUNE CREATION COMPANY LIMITED                                                                XIAMEN GREENTOUCH SHOES CO LTD
FUXIANG, LTD NAN-SIR NEW INDUSTRIAL                                                             ROOM 746, FENGNAN ST, TONAN TOWN
ZONE, CHA-SHAN TOWN                                                                             XIAMEN
DONGGUAN                                                                                        FUJIAN
GUANGDONG                                                                                       China
523391
China
                                                                                                Pickup Contact Name           Miko
                                                                                                Pickup Contact Phone          0769-88650866
                                                                                                Pickup Contact Fax            0769-88650868
Customer                                                                                        Consignee
Sears Holdings Corporation                                                                      KMART CORPORATION
3333 Beverly Road                                                                               3333 Beverly Road
Hoffman Estates, IL - 60179                                                                     Hoffman Estates, IL
USA                                                                                             60179
                                                                                                United States



Load Type               CFS                                                                     Equipment Required
Cargo Type              Flat
Ship Terms              Free on Board                                                           Inland Carrier                           Vendor
Port of Loading         Xiamen, CN                                                              Party Responsible for Local Charges      XIAMEN GREENTOUCH SHOES CO LTD
Final Destination       CHA, Chambersburg, PA, USA                                              Party Responsible for Local Charges (Local Language)
Documents Cutoff Date                 09/06/2018                                                Return Export Documents To (Local Language)
Return Export Documents To




   Marks and Numbers

   KMART              D682R


   ITEM NO:           890083327320
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:          1 Assortments
                                                               Freight                                      Local Language
                                                               Payment           Letter of                  Commodity            Commodity            Country of                     Quota
   Purchase Order User Ref        Dept          Division       Terms             Credit      Item Number    Description          Description          Origin         HTS Number      Category
   D682R             101          035           Division 4     Collect                       890083327320                        FOOTWEAR      CHINA (MAI            6404.19.9060    RNONE
                                                                                                                                 TOGGLE BLACK NLAND)
                                                                                                                                 REBUY CORE PK
                                                                                                                                 1
                                  Quantity 46 Assortments      Cartons 46                    Pieces 552                          Gross Weight 713 KGS                Volume 13.570000 CBMS




                    SHIPPING TOTALS                                                            SHIPPING DECLARATIONS

                    Total Number of Cartons     46                                             We hereby certify that this shipment does not contain solid wood packing material.
                    Gross Weight                713 KGS
                    Volume                      13.570000 CBMS
                    Comments                    Please reply to Alice within 24 hours
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 41 of 78




                                             POC #6105
  18-23538-rdd          Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33                    Main Document
                                                    Pg 42 of 78

                                          Electronic Proof of Claim
                                          Adobe Sign Document History                             12/11/2018

                                             Created:          12/10/2018

                                             By:               Sears Claims (searsclaims@primeclerk.com)

                                             Status:           Signed

                                             Transaction ID:   CBJCHBCAABAA9ED9I-jBXbYG4sinmBfeyYaBCHV-nEX2




"Electronic Proof of Claim" History
  Widget created by Sears Claims (searsclaims@primeclerk.com)
  12/10/2018 - 9:29:10 PM EST


  Cindy Dai (cindy_dai@fortunecreation.com.cn) uploaded the following supporting documents:
     Attachment
  12/10/2018 - 9:38:00 PM EST


  Widget filled in by Cindy Dai (cindy_dai@fortunecreation.com.cn)
  12/10/2018 - 9:38:00 PM EST- IP address: 153.254.110.34


  (User email address provided through API User-Agent: Mozilla/5.0 (Windows NT 6.1; Trident/7.0; rv:11.0) like
  Gecko)
  12/10/2018 - 9:38:03 PM EST- IP address: 153.254.110.34


  Signed document emailed to Sears Claims (searsclaims@primeclerk.com) and Cindy Dai
  (cindy_dai@fortunecreation.com.cn)
  12/10/2018 - 9:38:03 PM EST
                18-23538-rdd           Doc 5543             Filed 10/31/19                 Entered 10/31/19 17:05:33                            Main Document
               UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN
                                                             Pg 43 D     78 OF NEW YORK
                                                                     ofISTRICT
         Fill in this information to identify the case (Select only one Debtor per claim form):
      Sears Holdings Corporation     MaxServ, Inc.                       Wally Labs LLC                             Kmart of Michigan, Inc.
      (18-23538)                     (18-23550)                          (18-23563)                                 (18-23576)
      Sears, Roebuck and Co.         Private Brands, Ltd.                Big Beaver of Florida                      SHC Desert Springs, LLC
  ✘   (18-23537)                     (18-23551)                          Development, LLC (18-23564)                (18-23577)
      Kmart Holding Corporation      Sears Development Co.               California Builder Appliances,             SOE, Inc.
      (18-23539)                     (18-23552)                          Inc. (18-23565)                            (18-23578)
      Kmart Operations LLC           Sears Holdings Management           Florida Builder Appliances, Inc.           StarWest, LLC
      (18-23540)                     Corporation (18-23553)              (18-23566)                                 (18-23579)
      Sears Operations LLC           Sears Home & Business               KBL Holding Inc.                           STI Merchandising, Inc.
      (18-23541)                     Franchises, Inc. (18-23554)         (18-23567)                                 (18-23580)
      ServiceLive, Inc.              Sears Home Improvement              KLC, Inc.                                  Troy Coolidge No. 13,
      (18-23542)                     Products, Inc. (18-23555)           (18-23568)                                 LLC (18-23581)
      A&E Factory Service, LLC       Sears Insurance Services,           Sears Protection Company                   BlueLight.com, Inc.
      (18-23543)                     L.L.C. (18-23556)                   (Florida), L.L.C. (18-23569)               (18-23582)
      A&E Home Delivery, LLC         Sears Procurement Services,         Kmart of Washington LLC                    Sears Brands, L.L.C.
      (18-23544)                     Inc. (18-23557)                     (18-23570)                                 (18-23583)
      A&E Lawn & Garden, LLC         Sears Protection Company            Kmart Stores of Illinois LLC               Sears Buying Services,
      (18-23545)                     (18-23558)                          (18-23571)                                 Inc. (18-23584)
      A&E Signature Service, LLC     Sears Protection Company            Kmart Stores of Texas LLC                  Kmart.com LLC
      (18-23546)                     (PR) Inc. (18-23559)                (18-23572)                                 (18-23585)
      FBA Holdings Inc.              Sears Roebuck Acceptance            MyGofer LLC                                Sears Brands Management
      (18-23547)                     Corp. (18-23560)                    (18-23573)                                 Corporation (18-23586)
      Innovel Solutions, Inc.        Sears, Roebuck de Puerto            Sears Brands Business Unit                 SHC Licensed Business
      (18-23548)                     Rico, Inc. (18-23561)               Corporation (18-23574)                     LLC (18-23616)
      Kmart Corporation              SYW Relay LLC                       Sears Holdings Publishing                  SHC Promotions LLC
      (18-23549)                     (18-23562)                          Company, LLC (18-23575)                    (18-23630)


      Modified Official Form 410
      Proof of Claim
                                                                                                          POC #6106                                                      04/16
      Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to make a
      request for payment of an administrative expense, other than a claim entitled to administrative priority pursuant to 11 U.S.C. § 503(b)(9). Make
      such a request according to 11 U.S.C. § 503.
      Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any documents
      that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and
      security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available, explain in an attachment.
      A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
      Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.

      Part 1:    Identify the Claim

   1. Who is the current             FORTUNE CREATION COMPANY LIMITED
      creditor?
                                    Name of the current creditor (the person or entity to be paid for this claim)

                                    Other names the creditor used with the debtor       GREENTOUCH
   2. Has this claim been
      acquired from
                                    
                                    ✔   No
      someone else?                    Yes. From whom?

   3. Where should notices          Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
      and payments to the                                                                                       different)
      creditor be sent?
                                   FORTUNE CREATION COMPANY LIMITED
        Federal Rule of            FUXIANG, LTD NAN-SIR NEW INDUSTRIAL
        Bankruptcy Procedure       ZONE, CHA-SHAN TOWN
        (FRBP) 2002(g)
                                   DONGGUAN
                                   GUANGDONG
                                   China
                                   523391

                                    Contact phone     86-15017100314                                            Contact phone

                                    Contact email
                                                      cindy_dai@fortunecreation.com.cn                          Contact email


   4. Does this claim amend         
                                    ✔   No
      one already filed?               Yes. Claim number on court claims registry (if known)                                                 Filed on
                                                                                                                                                         MM   / DD   / YYYY

   5. Do you know if anyone         
                                    ✔   No
      else has filed a proof           Yes. Who made the earlier filing?
      of claim for this claim?


Claim Number: 6106                                                            Proof of Claim                                                                    page 1
             18-23538-rdd           Doc 5543           Filed 10/31/19 Entered 10/31/19 17:05:33                                   Main Document
                                                                  Pg 44 of 78
   Part 2:    Give Information About the Claim as of the Date the Case Was Filed
                                                                                                                POC #6106
6. Do you have any number        
                                 ✔ No
    you use to identify the       Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
    debtor?



7. How much is the claim?          $ 100,389.60                            . Does this amount include interest or other charges?
                                                                             
                                                                             ✘   No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.



                                   FOOTWEAR SOLD

9. Is all or part of the claim   
                                 ✔ No
     secured?                     Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)

                                           Value of property:                            $


                                           Amount of the claim that is secured:          $


                                           Amount of the claim that is unsecured: $                               (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)              %
                                              Fixed
                                              Variable


10. Is this claim based on a     
                                 ✔ No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a   
                                 ✔ No
    right of setoff?
                                  Yes. Identify the property:




   Modified Form 410                                                   Proof of Claim                                                         page 2
           18-23538-rdd             Doc 5543                Filed 10/31/19 Entered 10/31/19 17:05:33                                         Main Document
                                                                       Pg 45 of 78
                                                                                                                          POC #6106
12. Is all or part of the claim    
                                   ✔ No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                 Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   nonpriority. For example,
   in some categories, the                   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(                  ) that applies.                     $

                                          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the          No
    claim entitled to
    administrative priority       
                                  ✔ Yes. Indicate the amount of your claim arising from the value of any goods received                             $ 100,389.60
                                                                                                                                                      ____________________
    pursuant to                           by the Debtor within 20 days before the date of commencement of the above case, in
    11 U.S.C. § 503(b)(9)?                which the goods have been sold to the Debtor in the ordinary course of such
                                          Debtor’s business. Attach documentation supporting such claim.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                ✔
                                         I am the creditor.
 FRBP 9011(b).                           I am the creditor’s attorney or authorized agent.
 If you file this claim                  I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a             and correct.
 fraudulent claim could be
 fined up to $500,000,            I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.                            Signature:       Cindy Dai
                                                             Cindy Dai (Dec 11, 2018)
 18 U.S.C. §§ 152, 157, and
 3571.                                            Email: cindy_dai@fortunecreation.com.cn

                                          Signature
                                  Print the name of the person who is completing and signing this claim:
                                  Name of the person who is completing and signing this claim:

                                  Name                    Cindy Dai
                                                          First name                           Middle name                            Last name

                                  Title
                                                          Supervisor
                                  Company                 FORTUNE CREATION COMPANY LIMITED
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                 FUXIANG, NAN-SIR NEW INDUSTRIAL ZONE, CHA-SHAN TOWN ,
                                                          Number               Street

                                                          DONGGUAN,GUANGDONG                                            GD              523391
                                                          City                                                         State          ZIP Code

                                  Contact phone           86-15017100314                                               Email         cindy_dai@fortunecreation.com.cn



 Modified Form 410                                                               Proof of Claim                                                              page 3
       18-23538-rdd          Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33                  Main Document
                                                      Pg 46 of 78
                                                                                       POC #6106
Attach Supporting Documentation (limited to a single PDF attachment that is less than 5 megabytes in size and under 100 pages):
✘ have supporting documentation.
❐I                                    ❐I do not have supporting documentation.
   (attach below)


      Attachment


PLEASE REVIEW YOUR PROOF OF CLAIM AND SUPPORTING DOCUMENTS AND REDACT
ACCORDINGLY PRIOR TO UPLOADING THEM. PROOFS OF CLAIM AND ATTACHMENTS
ARE PUBLIC DOCUMENTS THAT WILL BE AVAILABLE FOR ANYONE TO VIEW ONLINE.
IMPORTANT NOTE REGARDING REDACTING YOUR PROOF OF CLAIM AND SUPPORTING
DOCUMENTATION When you submit a proof of claim and any supporting documentation you must show
only the last four digits of any social-security, individual’s tax-identification, or financial-account number,
only the initials of a minor’s name, and only the year of any person’s date of birth. If the claim is based on
the delivery of health care goods or services, limit the disclosure of the goods or services so as to avoid
embarrassment or the disclosure of confidential health care information.
A document has been redacted when the person filing it has masked, edited out, or otherwise deleted, certain
information. The responsibility for redacting personal data identifiers (as defined in Federal Rule of
Bankruptcy Procedure 9037) rests solely with the party submitting the documentation and their counsel.
Prime Clerk and the Clerk of the Court will not review any document for redaction or compliance with this
Rule and you hereby release and agree to hold harmless Prime Clerk and the Clerk of the Court from the
disclosure of any personal data identifiers included in your submission. In the event Prime Clerk or the Clerk
of the Court discover that personal identifier data or information concerning a minor individual has been
included in a pleading, Prime Clerk and the Clerk of the Court are authorized, in their sole discretion, to
redact all such information from the text of the filing and make an entry indicating the correction.
        18-23538-rdd             Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33               Main Document
                                                          Pg 47 of 78

                                                                                    POC #6106
Modified Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                             12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                           A Proof of Claim form and any attached documents
                                                                       must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the             number, individual’s tax identification number, or
   date the case was filed.                                            financial account number, and only the year of any
                                                                       person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                    For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,
                                                                       full name and address of the child’s parent or
   then state the identity of the last party who owned the             guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred            Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                       Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                       To receive confirmation that the claim has been filed, either
                                                                    enclose a stamped self-addressed envelope and a copy of this
   Also attach redacted copies of any documents that show           form. You may view a list of filed claims in this case by visiting
   perfection of any security interest or any assignments or        the Claims and Noticing Agent's website at
   transfers of the debt. In addition to the documents, a           http://restructuring.primeclerk.com/sears.
   summary may be added. Federal Rule of Bankruptcy
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                   Understand the terms used in this form
 Do not attach original documents because                         Administrative expense: Generally, an expense that arises
   attachments may be destroyed after scanning.                    after a bankruptcy case is filed in connection with operating,
                                                                   liquidating, or distributing the bankruptcy estate.
 If the claim is based on delivering health care goods            11 U.S.C. § 503.
   or services, do not disclose confidential health care
   information. Leave out or redact confidential
                                                                   Claim: A creditor’s right to receive payment for a debt that
   information both in the claim and in the attached
                                                                   the debtor owed on the date the debtor filed for bankruptcy.
   documents.
                                                                   11 U.S.C. §101 (5). A claim may be secured or unsecured.
        18-23538-rdd          Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33                  Main Document
                                                          Pg 48 of 78                        POC #6106
Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising              Secured claim under 11 U.S.C. §506(a): A claim backed by
from the value of any goods received by the Debtor within            a lien on particular property of the debtor. A claim is secured
20 days before the date of commencement of the above case,           to the extent that a creditor has the right to be paid from the
in which the goods have been sold to the Debtor in the               property before other creditors are paid. The amount of a
ordinary course of the Debtor's business. Attach                     secured claim usually cannot be more than the value of the
documentation supporting such claim.                                 particular property on which the creditor has a lien. Any
                                                                     amount owed to a creditor that is more than the value of the
Creditor: A person, corporation, or other entity to whom a
                                                                     property normally may be an unsecured claim. But exceptions
debtor owes a debt that was incurred on or before the date the       exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                    sentence of 1325(a).
                                                                     Examples of liens on property include a mortgage on real
Debtor: A person, corporation, or other entity who is in             estate or a security interest in a car. A lien may be voluntarily
bankruptcy. Use the debtor’s name and case number as shown           granted by a debtor or may be obtained through a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).         proceeding. In some states, a court judgment may be a lien.


Evidence of perfection: Evidence of perfection of a security         Setoff: Occurs when a creditor pays itself with money
interest may include documents showing that a security               belonging to the debtor that it is holding, or by canceling a
interest has been filed or recorded, such as a mortgage, lien,       debt it owes to the debtor.
certificate of title, or financing statement.
                                                                     Unsecured claim: A claim that does not meet the
Information that is entitled to privacy: A Proof of Claim            requirements of a secured claim. A claim may be unsecured in
form and any attached documents must show only the last 4            part to the extent that the amount of the claim is more than the
digits of any social security number, an individual’s tax            value of the property on which a creditor has a lien.
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care         Offers to purchase a claim
goods or services, limit the disclosure of the goods or services
                                                                     Certain entities purchase claims for an amount that is less than
to avoid embarrassment or disclosure of confidential health
                                                                     the face value of the claims. These entities may contact
care information. You may later be required to give more
                                                                     creditors offering to purchase their claims. Some written
information if the trustee or someone else in interest objects to
                                                                     communications from these entities may easily be confused
the claim.
                                                                     with official court documentation or communications from the
                                                                     debtor. These entities do not represent the bankruptcy court,
Priority claim: A claim within a category of unsecured               the bankruptcy trustee, or the debtor. A creditor has no
claims that is entitled to priority under 11 U.S.C. §507(a).         obligation to sell its claim. However, if a creditor decides to
These claims are paid from the available money or                    sell its claim, any transfer of that claim is subject to
property in a bankruptcy case before other unsecured                 Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
claims are paid. Common priority unsecured claims                    Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
include alimony, child support, taxes, and certain unpaid            the bankruptcy court that apply.
wages.


Proof of claim: A form that shows the amount of debt the             Please send completed Proof(s) of Claim to:
debtor owed to a creditor on the date of the bankruptcy filing.      Sears Holdings Corporation Claims Processing Center
The form must be filed in the district where the case is             c/o Prime Clerk LLC
pending.                                                             850 3rd Avenue, Suite 412
                                                                     Brooklyn, NY 11232
Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.                              Do not file these instructions with your form
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33         Main Document
                                     Pg 49 of 78
                                                            POC #6106
               FORTUNE CREATION COMPANY LIMITED

                                     CLAIM LIST

BUYER : SEARS ROEBUCK & CO.                                        DATE:   12/10/2018



                                             DELIVERY DOCUMENT
BUYER   FACTORY     ORDER# COLOR QTY                                   PRICE    AMOUNT
                                             DATE     SENT DATE

SEARS   GREENTOUCH SK5351    GREY     3000   08/29/18   10/08/18       19.100   $57,300.00


SEARS   GREENTOUCH SL5350    Brown    2256   08/29/18   10/08/18       19.100   $43,089.60


                                                                       TOTAL    $100,389.60
             18-23538-rdd            Doc 5543          Filed 10/31/19 Entered 10/31/19 17:05:33                                         Main Document
                                                                  Pg 50 of INVOICE
                                                            COMMERCIAL      78                           POC #6106                                              Page 1 of 3
                                                                                                                                                DATE: August 29, 2018
                                                                                                                                         INVOICE NO.: 201821373353

8321                                                                            TO:              SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                 3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                  Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                              US
DONGGUAN
GUANGDONG
China
523391                                                                          SHIPPED FROM: Xiamen, China                       SHIPPED TO:     Delano , CA
                                                                                MODE OF TRANSPORTATION: Ocean
                                                                                                                                                  FOB China


                                                                                                      QUANTITY               QUANTITY                                 AMOUNT
          MARKS AND NUMBERS          DESCRIPTION OF GOODS                                          (CARTONS)      (PER UNIT PRICE)              UNIT PRICE           (US$ PER)

SEARS             SK5351              BLIZZARD 346                                                           44                    44        229.200 USD        10,084.80 USD
                                                                                                      CARTONS                    AST                   AST
ITEM:             850019104389
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
SEARS DIV         654
SEARS ITEM/SKU 28745/346
                                     DESCRIPTION OF TYPE OF SHOE TALL SHAFT LACEUP D RING SUEDE WEATHER BOOT
                                     GENDER WOMEN
                                     UPPER MATERIAL IN PERCENT 60.1% MICROFIBER + 39.9% PU
                                     OUTER SOLE MATERIAL IN PERCENT 100% TPR
                                     TYPE OF CONSTRUCTION CEMENT
                                     COVERING THE ANKLE AND / OR ABOVE THE ANKLE COVERS THE ANKLE BUT NOT KNEE
                                     SIZE RANGE 6-11 WHOLE SIZE ONLY
                                     COMMISSION PERCENTAGE 0%
                                     ROYALTY FOR TRADEMARK NAME HIGH SIERRA
                                     ROYALTY PERCENTAGE 10%
                                     ROYALTY PAYABLE TO ACI INTERNATIONAL - NOT DUTIABLE
                                     ROYALTY IS INCLUDED IN FIRST COST NO
                                     HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT 1



              CONTRACT NO.           SK5351                 REFERENCE NO.             101
              DC CODE                RDE                    DEPARTMENT NO.            086
              DIVISION NO.           Division 4             VENDOR NO.                8321
              VENDOR ITEM CODE       8321                   COUNTRY OF ORIGIN         CHINA (MAINLAND)
              BINDING RULING # OR                           CATEGORY                  RNONE
              PRECLASS #


              FACTORY NO.            102737
              XIAMEN GREENTOUCH SHOES CO LTD
              ROOM 746, FENGNAN ST, TONAN TOWN
              XIAMEN
              FUJIAN
              China
              FTY MID NO.            CNXIAGRE746XIA




SEARS             SK5351              BLIZZARD 181                                                          206                   206        229.200 USD        47,215.20 USD
                                                                                                      CARTONS                    AST                   AST
ITEM:             850019104447
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
SEARS DIV         654
SEARS ITEM/SKU 28745/181
                                     DESCRIPTION OF TYPE OF SHOE TALL SHAFT LACEUP D RING SUEDE WEATHER BOOT
                                     GENDER WOMEN
                                     UPPER MATERIAL IN PERCENT 60.1% MICROFIBER + 39.9% PU
                                     OUTER SOLE MATERIAL IN PERCENT 100% TPR
                                     TYPE OF CONSTRUCTION CEMENT
                                     COVERING THE ANKLE AND / OR ABOVE THE ANKLE COVERS THE ANKLE BUT NOT KNEE
                                     SIZE RANGE 6-11 WHOLE SIZE ONLY
                                     COMMISSION PERCENTAGE 0%
                                     ROYALTY FOR TRADEMARK NAME HIGH SIERRA
                                     ROYALTY PERCENTAGE 10%
                                     ROYALTY PAYABLE TO ACI INTERNATIONAL - NOT DUTIABLE
                                     ROYALTY IS INCLUDED IN FIRST COST NO
                                     HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT 1
            18-23538-rdd              Doc 5543          Filed 10/31/19 Entered 10/31/19 17:05:33                                    Main Document
                                                                   Pg 51 of INVOICE
                                                             COMMERCIAL      78                             POC #6106                                       Page 2 of 3
                                                                                                                                            DATE: August 29, 2018
                                                                                                                                     INVOICE NO.: 201821373353

8321                                                                             TO:              SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                  3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                   Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                               US
DONGGUAN
GUANGDONG
China
523391                                                                           SHIPPED FROM: Xiamen, China                  SHIPPED TO:    Delano , CA
                                                                                 MODE OF TRANSPORTATION: Ocean
                                                                                                                                             FOB China

            CONTRACT NO.              SK5351                 REFERENCE NO.             101
            DC CODE                   RDE                    DEPARTMENT NO.            086
            DIVISION NO.              Division 4             VENDOR NO.                8321
            VENDOR ITEM CODE          8321                   COUNTRY OF ORIGIN         CHINA (MAINLAND)
            BINDING RULING # OR                              CATEGORY                  RNONE
            PRECLASS #


            FACTORY NO.               102737
            XIAMEN GREENTOUCH SHOES CO LTD
            ROOM 746, FENGNAN ST, TONAN TOWN
            XIAMEN
            FUJIAN
            China
            FTY MID NO.               CNXIAGRE746XIA




SEARS           SL5350                   BLIZZARD 181                                                         30               30        229.200 USD         6,876.00 USD
                                                                                                       CARTONS                AST                 AST
ITEM:           850019104132
MADE IN         CHINA (MAINLAND)
CONTENTS        1 ASSORTMENT
SEARS DIV       654
SEARS ITEM/SKU 28746/181
                                      DESCRIPTION OF TYPE OF SHOE TALL SHAFT LACEUP D RING SUEDE WEATHER BOOT
                                      GENDER WOMEN
                                      UPPER MATERIAL IN PERCENT 60.1% MICROFIBER + 39.9% PU
                                      OUTER SOLE MATERIAL IN PERCENT 100% TPR
                                      TYPE OF CONSTRUCTION CEMENT
                                      COVERING THE ANKLE AND / OR ABOVE THE ANKLE COVERS THE ANKLE BUT NOT KNEE
                                      SIZE RANGE 6-11 WHOLE SIZE ONLY
                                      COMMISSION PERCENTAGE 0%
                                      ROYALTY FOR TRADEMARK NAME HIGH SIERRA
                                      ROYALTY PERCENTAGE 10%
                                      ROYALTY PAYABLE TO ACI INTERNATIONAL - NOT DUTIABLE
                                      ROYALTY IS INCLUDED IN FIRST COST NO
                                      HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT 1



            CONTRACT NO.              SL5350                 REFERENCE NO.             101
            DC CODE                   RDE                    DEPARTMENT NO.            086
            DIVISION NO.              Division 4             VENDOR NO.                8321
            VENDOR ITEM CODE          8321                   COUNTRY OF ORIGIN         CHINA (MAINLAND)
            BINDING RULING # OR                              CATEGORY                  RNONE
            PRECLASS #


            FACTORY NO.               102737
            XIAMEN GREENTOUCH SHOES CO LTD
            ROOM 746, FENGNAN ST, TONAN TOWN
            XIAMEN
            FUJIAN
            China
            FTY MID NO.               CNXIAGRE746XIA




PAYMENT TERM              Open Acct
ORDER PAYMENT TERMS
DRAWN UNDER               OPEN ACCOUNT
              18-23538-rdd                    Doc 5543            Filed 10/31/19 Entered 10/31/19 17:05:33        Main Document
                                                                             Pg 52 of INVOICE
                                                                       COMMERCIAL      78                    POC #6106                                               Page 3 of 3
                                                                                                                                                   DATE: August 29, 2018
                                                                                                                                           INVOICE NO.: 201821373353

8321                                                                                 TO:            SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                    3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                     Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                 US
DONGGUAN
GUANGDONG
China
523391                                                                               SHIPPED FROM: Xiamen, China                     SHIPPED TO:    Delano , CA
                                                                                     MODE OF TRANSPORTATION: Ocean
                                                                                                                                                    FOB China


                                                                                                         QUANTITY               QUANTITY
                                                                                                      (CARTONS)         (INVOICE UNITS)                           AMOUNT (US$)
TOTAL INVOICE                                                                                                 280                    280 ASSORTMENTS                64,176.00 USD


TOTAL US DOLLARS SIXTY-FOUR THOUSAND ONE HUNDRED SEVENTY-SIX DOLLARS AND ZERO CENTS ONLY.


We hereby certify that this shipment does not contain solid wood packing material.




FORTUNE CREATION COMPANY LIMITED

 EMPLOYEE NAME               Miko
 EMPLOYEE TITLE              Shipping Clerk
                    18-23538-rdd                   Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                             PACKING
                                                                               Pg 53 ofLIST
                                                                                        78
                                                                                                                                   POC #6106
                                                                                                                                        Main Document
                                                                                                                                                                                                   Page 1 of 3
                                                                                                                                                                                 DATE: August 29, 2018
                                                                                                                                                                        INVOICE NO.: 201821373353

8321                                                                                                     TO:               SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                                           3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                                            Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                        US
DONGGUAN
GUANGDONG
China
523391                                                                                                   SHIPPED FROM: Xiamen, China                             SHIPPED TO: Delano, CA




                                                                                      QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT              NET NET
         MARKS AND NUMBERS                  DESCRIPTION OF GOODS                     (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)               WEIGHT (KGS)

SEARS                SK5351                 BLIZZARD 346



ITEM:                850019104389
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.235             20.000          19.000
CONTENTS             1 ASSORTMENT           TOTAL                                                   44              528              10.349            880.000         836.000             0.000
SEARS DIV            654                    ASSORTMENTS PER INVOICE            44
SEARS ITEM/SKU 28745/346


                    CONTRACT NO.            SK5351            REFERENCE NO.         101
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 RDE               DEPARTMENT NO.        086
                    DIVISION NO.            Division 4        VENDOR NO.            8321
                    VENDOR ITEM CODE 8321                     COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              100.0          56.0              42.0                 0.235


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                           NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                     SIZE                                  CARTON      EXTENSION           PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: BLIZZARD SZ 6
        1910420-7                   562                            GREY                      6.0                                         2                 88            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 7
        1910424-9                   564                            GREY                      7.0                                         2                 88            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 8
        1910429-8                   566                            GREY                      8.0                                         4                176            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 9
        1910432-2                   568                            GREY                      9.0                                         2                 88            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ
        1910434-8                   10 570                         GREY                      10.0                                        2                 88            0.000             0.000            0.000
                                    Total                                                                                               12                528                              0.000            0.000


SEARS                SK5351                 BLIZZARD 181



ITEM:                850019104447
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.235             20.000          19.000
CONTENTS             1 ASSORTMENT           TOTAL                                                  206             2,472             48.451       4,120.000          3,914.000             0.000
SEARS DIV            654                    ASSORTMENTS PER INVOICE           206
SEARS ITEM/SKU 28745/181


                    CONTRACT NO.            SK5351            REFERENCE NO.         101
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 RDE               DEPARTMENT NO.        086
                    DIVISION NO.            Division 4        VENDOR NO.            8321
                    VENDOR ITEM CODE 8321                     COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              100.0          56.0              42.0                 0.235


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                           NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION          COLOR                        SIZE                                  CARTON      EXTENSION           PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: BLIZZARD SZ 6
        1910420-7                   562                         GREY                         6.0                                         1                206            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 7
        1910424-9                   564                         GREY                         7.0                                         2                412            0.000             0.000            0.000
                    18-23538-rdd                   Doc 5543          Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                              PACKING
                                                                                Pg 54 ofLIST
                                                                                         78                                          POC #6106
                                                                                                                                          Main Document
                                                                                                                                                                                                    Page 2 of 3
                                                                                                                                                                                  DATE: August 29, 2018
                                                                                                                                                                         INVOICE NO.: 201821373353

8321                                                                                                      TO:               SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                                            3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                                             Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                         US
DONGGUAN
GUANGDONG
China
523391                                                                                                    SHIPPED FROM: Xiamen, China                             SHIPPED TO: Delano, CA




                                    SUB KSN DESC: BLIZZARD SZ 8
        1910429-8                   566                            GREY                       8.0                                         3                618            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 9
        1910432-2                   568                            GREY                       9.0                                         3                618            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ
        1910434-8                   10 570                         GREY                       10.0                                        2                412            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ
        1910441-3                   11 572                         GREY                       11.0                                        1                206            0.000             0.000            0.000
                                    Total                                                                                                12               2,472                             0.000            0.000


SEARS                SL5350                 BLIZZARD 181



ITEM:                850019104132
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                                12              0.235             20.000          19.000
CONTENTS             1 ASSORTMENT           TOTAL                                                    30              360               7.056            600.000         570.000             0.000
SEARS DIV            654                    ASSORTMENTS PER INVOICE             30
SEARS ITEM/SKU 28746/181


                    CONTRACT NO.            SL5350            REFERENCE NO.          101
                                                                                                                            PACKING INSTRUCTIONS:
                    DC CODE                 RDE               DEPARTMENT NO.         086
                    DIVISION NO.            Division 4        VENDOR NO.             8321
                    VENDOR ITEM CODE 8321                     COUNTRY OF             CHINA
                                                              ORIGIN                 (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)     HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              100.0          56.0               42.0                 0.235


ASSORTMENT DETAIL:                                                                                                                  QUANTITY (PIECES)                           NET NET WEIGHT
                                                                                                                                 PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                      SIZE                                  CARTON      EXTENSION           PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: BLIZZARD SZ 6
        1910258-1                   562                            BROWN                      6.0                                         1                 30            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 7
        1910260-7                   564                            BROWN                      7.0                                         2                 60            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 8
        1910261-5                   566                            BROWN                      8.0                                         3                 90            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 9
        1910262-3                   568                            BROWN                      9.0                                         3                 90            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ
        1910263-1                   10 570                         BROWN                      10.0                                        2                 60            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ
        1910274-8                   11 572                         BROWN                      11.0                                        1                 30            0.000             0.000            0.000
                                    Total                                                                                                12                360                              0.000            0.000



                                                                                       QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT              NET NET
                                                                                      (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)               WEIGHT (KGS)
TOTAL PACKING LIST                                                                                  280             3,360             65.856       5,600.000          5,320.000             0.000


We hereby certify that this shipment does not contain solid wood packing material.
              18-23538-rdd                Doc 5543
                                                              PACKING
                                                                Pg 55 ofLIST
                                                                         78
                                                                                  POC #6106
                                                     Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                                         Main Document
                                                                                                                                             Page 3 of 3
                                                                                                                            DATE: August 29, 2018
                                                                                                                      INVOICE NO.: 201821373353

8321                                                                TO:            SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                   3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                    Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                US
DONGGUAN
GUANGDONG
China
523391                                                              SHIPPED FROM: Xiamen, China                SHIPPED TO: Delano, CA




FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME            Miko
EMPLOYEE TITLE           Shipping Clerk
                18-23538-rdd               Doc 5543Cargo Filed    10/31/19 Entered         10/31/19 17:05:33                                  Main Document
Vendor No. 8321
Invoice No. 201821373353
                                                         Delivery Number      ________________________________
                                                   Shipping Order Number Pg 56201821373353
                                                            Cargo Ready Date
                                                                               of 78
                                                                                             08/29/2018
                                                                                                                    POC #6106                                               Page 1 of 2




Shipper                                                                                       Pickup Details                              Pickup Details (Local Language)
FORTUNE CREATION COMPANY LIMITED                                                              XIAMEN GREENTOUCH SHOES CO LTD
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                               ROOM 746, FENGNAN ST, TONAN TOWN
ZONE, CHA-SHAN TOWN                                                                           XIAMEN
DONGGUAN                                                                                      FUJIAN
GUANGDONG                                                                                     China
523391
China
                                                                                              Pickup Contact Name      Miko
                                                                                              Pickup Contact Phone     0769-88650866
                                                                                              Pickup Contact Fax       0769-88650868
Customer                                                                                      Consignee
Sears Holdings Corporation                                                                    SEARS ROEBUCK & CO.
3333 Beverly Road                                                                             3333 Beverly Road
Hoffman Estates, IL - 60179                                                                   Hoffman Estates, IL
USA                                                                                           60179
                                                                                              United States



Load Type               CY                                                                    Equipment Required                     1 - 40' High Cube Dry
Cargo Type              Flat
Ship Terms              Free on Board                                                         Inland Carrier                           Vendor
Port of Loading         Xiamen, CN                                                            Party Responsible for Local Charges      XIAMEN GREENTOUCH SHOES CO LTD
Final Destination       RDE, Delano, CA, USA                                                  Party Responsible for Local Charges (Local Language)
Documents Cutoff Date                08/29/2018                                               Return Export Documents To (Local Language)
Return Export Documents To




   Marks and Numbers

   SEARS              SK5351


   ITEM NO:           850019104389
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:      1 Assortments
   SEARS DIV      654
   SEARS ITEM/SKU 28745/346
                                                              Freight                                     Local Language
                                                              Payment          Letter of                  Commodity        Commodity         Country of                     Quota
   Purchase Order User Ref        Dept         Division       Terms            Credit      Item Number    Description      Description       Origin          HTS Number     Category
   SK5351            101          086          Division 4     Collect                      850019104389                    FOOTWEAR          CHINA (MAI      6404.19.9060   RNONE
                                                                                                                           BLIZZARD 346      NLAND)
                                  Quantity 44 Assortments     Cartons 44                   Pieces 528                      Gross Weight 880 KGS              Volume 10.349000 CBMS




   Marks and Numbers

   SEARS              SK5351


   ITEM NO:           850019104447
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:      1 Assortments
   SEARS DIV      654
   SEARS ITEM/SKU 28745/181
                                                              Freight                                     Local Language
                                                              Payment          Letter of                  Commodity        Commodity         Country of                     Quota
   Purchase Order User Ref        Dept         Division       Terms            Credit      Item Number    Description      Description       Origin          HTS Number     Category
   SK5351            101          086          Division 4     Collect                      850019104447                    FOOTWEAR          CHINA (MAI      6404.19.9060   RNONE
                                                                                                                           BLIZZARD 181      NLAND)
                                  Quantity 206 Assortments Cartons 206                     Pieces 2,472                    Gross Weight 4,120 KGS            Volume 48.451000 CBMS
Vendor No. 832118-23538-rdd                 Doc 5543Cargo Filed    10/31/19 Entered
                                                          Delivery Number
                                                                                            10/31/19 17:05:33
                                                                               ________________________________
                                                                                                                                                    Main Document                 Page 2 of 2
Invoice No. 201821373353                            Shipping Order Number Pg 57201821373353
                                                                                of 78
                                                           Cargo Ready Date                  08/29/2018



   Marks and Numbers

   SEARS            SL5350


   ITEM NO:         850019104132
                                                                                                                                          POC #6106
   MADE IN:         CHINA (MAINLAND)
   CONTENTS:      1 Assortments
   SEARS DIV      654
   SEARS ITEM/SKU 28746/181
                                                             Freight                                      Local Language
                                                             Payment           Letter of                  Commodity            Commodity            Country of                    Quota
   Purchase Order User Ref      Dept          Division       Terms             Credit      Item Number    Description          Description          Origin         HTS Number     Category
   SL5350          101          086           Division 4     Collect                       850019104132                        FOOTWEAR             CHINA (MAI     6404.19.9060   RNONE
                                                                                                                               BLIZZARD 181         NLAND)
                                Quantity 30 Assortments      Cartons 30                    Pieces 360                          Gross Weight 600 KGS                Volume 7.056000 CBMS




                  SHIPPING TOTALS                                                            SHIPPING DECLARATIONS

                  Total Number of Cartons     280                                            We hereby certify that this shipment does not contain solid wood packing material.
                  Gross Weight                5,600 KGS
                  Volume                      65.856000 CBMS
                  Comments                    Please reply to Alice within 24 hours
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 58 of 78




                                                  POC #6106
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 59 of 78

                                                         POC #6106
             18-23538-rdd            Doc 5543          Filed 10/31/19 Entered 10/31/19 17:05:33                                         Main Document
                                                                  Pg 60 of INVOICE
                                                            COMMERCIAL      78                        POC #6106                                                 Page 1 of 2
                                                                                                                                                DATE: August 29, 2018
                                                                                                                                         INVOICE NO.: 201821373459

8321                                                                            TO:              SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                 3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                  Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                              US
DONGGUAN
GUANGDONG
China
523391                                                                          SHIPPED FROM: Xiamen, China                       SHIPPED TO:     Delano , CA
                                                                                MODE OF TRANSPORTATION: Ocean
                                                                                                                                                  FOB China


                                                                                                      QUANTITY               QUANTITY                                 AMOUNT
          MARKS AND NUMBERS          DESCRIPTION OF GOODS                                          (CARTONS)      (PER UNIT PRICE)              UNIT PRICE           (US$ PER)

SEARS             SL5350              BLIZZARD 346                                                           22                    22        229.200 USD         5,042.40 USD
                                                                                                      CARTONS                     AST                  AST
ITEM:             850019102649
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
SEARS DIV         654
SEARS ITEM/SKU 28746/346
                                     DESCRIPTION OF TYPE OF SHOE TALL SHAFT LACEUP D RING SUEDE WEATHER BOOT
                                     GENDER WOMEN
                                     UPPER MATERIAL IN PERCENT 60.1% MICROFIBER + 39.9% PU
                                     OUTER SOLE MATERIAL IN PERCENT 100% TPR
                                     TYPE OF CONSTRUCTION CEMENT
                                     COVERING THE ANKLE AND / OR ABOVE THE ANKLE COVERS THE ANKLE BUT NOT KNEE
                                     SIZE RANGE 6-11 WHOLE SIZE ONLY
                                     COMMISSION PERCENTAGE 0%
                                     ROYALTY FOR TRADEMARK NAME HIGH SIERRA
                                     ROYALTY PERCENTAGE 10%
                                     ROYALTY PAYABLE TO ACI INTERNATIONAL - NOT DUTIABLE
                                     ROYALTY IS INCLUDED IN FIRST COST NO
                                     HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT 1



              CONTRACT NO.           SL5350                 REFERENCE NO.             101
              DC CODE                RDE                    DEPARTMENT NO.            086
              DIVISION NO.           Division 4             VENDOR NO.                8321
              VENDOR ITEM CODE       8321                   COUNTRY OF ORIGIN         CHINA (MAINLAND)
              BINDING RULING # OR                           CATEGORY                  RNONE
              PRECLASS #


              FACTORY NO.            102737
              XIAMEN GREENTOUCH SHOES CO LTD
              ROOM 746, FENGNAN ST, TONAN TOWN
              XIAMEN
              FUJIAN
              China
              FTY MID NO.            CNXIAGRE746XIA




SEARS             SL5350              BLIZZARD 181                                                          136                   136        229.200 USD        31,171.20 USD
                                                                                                      CARTONS                    AST                   AST
ITEM:             850019104132
MADE IN           CHINA (MAINLAND)
CONTENTS          1 ASSORTMENT
SEARS DIV         654
SEARS ITEM/SKU 28746/181
                                     DESCRIPTION OF TYPE OF SHOE TALL SHAFT LACEUP D RING SUEDE WEATHER BOOT
                                     GENDER WOMEN
                                     UPPER MATERIAL IN PERCENT 60.1% MICROFIBER + 39.9% PU
                                     OUTER SOLE MATERIAL IN PERCENT 100% TPR
                                     TYPE OF CONSTRUCTION CEMENT
                                     COVERING THE ANKLE AND / OR ABOVE THE ANKLE COVERS THE ANKLE BUT NOT KNEE
                                     SIZE RANGE 6-11 WHOLE SIZE ONLY
                                     COMMISSION PERCENTAGE 0%
                                     ROYALTY FOR TRADEMARK NAME HIGH SIERRA
                                     ROYALTY PERCENTAGE 10%
                                     ROYALTY PAYABLE TO ACI INTERNATIONAL - NOT DUTIABLE
                                     ROYALTY IS INCLUDED IN FIRST COST NO
                                     HOW MANY PAIRS WILL BE IN ONE ITEM/SELLING UNIT 1
              18-23538-rdd                     Doc 5543           Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                             Pg 61 of INVOICE
                                                                       COMMERCIAL      78                            POC #6106
                                                                                                                          Main Document
                                                                                                                                                                              Page 2 of 2
                                                                                                                                                            DATE: August 29, 2018
                                                                                                                                                    INVOICE NO.: 201821373459

8321                                                                                        TO:              SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                             3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                              Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                          US
DONGGUAN
GUANGDONG
China
523391                                                                                      SHIPPED FROM: Xiamen, China                       SHIPPED TO:    Delano , CA
                                                                                            MODE OF TRANSPORTATION: Ocean
                                                                                                                                                             FOB China

               CONTRACT NO.                    SL5350                   REFERENCE NO.             101
               DC CODE                         RDE                      DEPARTMENT NO.            086
               DIVISION NO.                    Division 4               VENDOR NO.                8321
               VENDOR ITEM CODE                8321                     COUNTRY OF ORIGIN         CHINA (MAINLAND)
               BINDING RULING # OR                                      CATEGORY                  RNONE
               PRECLASS #


               FACTORY NO.                     102737
               XIAMEN GREENTOUCH SHOES CO LTD
               ROOM 746, FENGNAN ST, TONAN TOWN
               XIAMEN
               FUJIAN
               China
               FTY MID NO.                     CNXIAGRE746XIA




PAYMENT TERM                 Open Acct
ORDER PAYMENT TERMS
DRAWN UNDER                  OPEN ACCOUNT




                                                                                                                  QUANTITY               QUANTITY
                                                                                                               (CARTONS)         (INVOICE UNITS)                           AMOUNT (US$)
TOTAL INVOICE                                                                                                          158                    158 ASSORTMENTS                36,213.60 USD


TOTAL US DOLLARS THIRTY-SIX THOUSAND TWO HUNDRED THIRTEEN DOLLARS AND SIXTY CENTS ONLY.


We hereby certify that this shipment does not contain solid wood packing material.




FORTUNE CREATION COMPANY LIMITED

 EMPLOYEE NAME                Miko
 EMPLOYEE TITLE               Shipping Clerk
                    18-23538-rdd                   Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                             PACKING
                                                                               Pg 62 ofLIST
                                                                                        78                                      POC #6106
                                                                                                                                      Main Document
                                                                                                                                                                                                   Page 1 of 2
                                                                                                                                                                                 DATE: August 29, 2018
                                                                                                                                                                        INVOICE NO.: 201821373459

8321                                                                                                     TO:               SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                                           3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                                            Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                        US
DONGGUAN
GUANGDONG
China
523391                                                                                                   SHIPPED FROM: Xiamen, China                             SHIPPED TO: Delano, CA




                                                                                      QUANTITY             QUANTITY                           GROSS WEIGHT NET WEIGHT              NET NET
         MARKS AND NUMBERS                  DESCRIPTION OF GOODS                     (CARTONS)             (PIECES)        CUBIC METERS          (KGS)       (KGS)               WEIGHT (KGS)

SEARS                SL5350                 BLIZZARD 346



ITEM:                850019102649
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.235             20.000          19.000
CONTENTS             1 ASSORTMENT           TOTAL                                                   22              264               5.174            440.000         418.000             0.000
SEARS DIV            654                    ASSORTMENTS PER INVOICE            22
SEARS ITEM/SKU 28746/346


                    CONTRACT NO.            SL5350            REFERENCE NO.         101
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 RDE               DEPARTMENT NO.        086
                    DIVISION NO.            Division 4        VENDOR NO.            8321
                    VENDOR ITEM CODE 8321                     COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              100.0          56.0              42.0                 0.235


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                           NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION             COLOR                     SIZE                                  CARTON      EXTENSION           PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: BLIZZARD SZ 6
        1910258-1                   562                            BROWN                     6.0                                         2                 44            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 7
        1910260-7                   564                            BROWN                     7.0                                         2                 44            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 8
        1910261-5                   566                            BROWN                     8.0                                         4                 88            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 9
        1910262-3                   568                            BROWN                     9.0                                         2                 44            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ
        1910263-1                   10 570                         BROWN                     10.0                                        2                 44            0.000             0.000            0.000
                                    Total                                                                                               12                264                              0.000            0.000


SEARS                SL5350                 BLIZZARD 181



ITEM:                850019104132
MADE IN              CHINA (MAINLAND ) PER OUTER CARTON                                                               12              0.235             20.000          19.000
CONTENTS             1 ASSORTMENT           TOTAL                                                  136             1,632             31.987       2,720.000          2,584.000             0.000
SEARS DIV            654                    ASSORTMENTS PER INVOICE           136
SEARS ITEM/SKU 28746/181


                    CONTRACT NO.            SL5350            REFERENCE NO.         101
                                                                                                                           PACKING INSTRUCTIONS:
                    DC CODE                 RDE               DEPARTMENT NO.        086
                    DIVISION NO.            Division 4        VENDOR NO.            8321
                    VENDOR ITEM CODE 8321                     COUNTRY OF            CHINA
                                                              ORIGIN                (MAINLAND)




                                            LENGTH (CM)      WIDTH (CM)    HEIGHT (CM)       CUBIC METERS
OUTER CARTON DIMENSIONS                              100.0          56.0              42.0                 0.235


ASSORTMENT DETAIL:                                                                                                                 QUANTITY (PIECES)                           NET NET WEIGHT
                                                                                                                                PIECES PER
SKU                 (OPTIONAL)             DESCRIPTION          COLOR                        SIZE                                  CARTON      EXTENSION           PER PIECE      PER CARTON        EXTENSION
                                    SUB KSN DESC: BLIZZARD SZ 6
        1910258-1                   562                         BROWN                        6.0                                         1                136            0.000             0.000            0.000
                                    SUB KSN DESC: BLIZZARD SZ 7
        1910260-7                   564                         BROWN                        7.0                                         2                272            0.000             0.000            0.000
                    18-23538-rdd               Doc 5543              Filed 10/31/19 Entered 10/31/19 17:05:33
                                                                              PACKING
                                                                                Pg 63 ofLIST
                                                                                         78                        POC #6106
                                                                                                                          Main Document
                                                                                                                                                                                             Page 2 of 2
                                                                                                                                                                           DATE: August 29, 2018
                                                                                                                                                                  INVOICE NO.: 201821373459

8321                                                                                                  TO:              SEARS ROEBUCK & CO.
FORTUNE CREATION COMPANY LIMITED                                                                                       3333 Beverly Road
FUXIANG, NAN-SIR NEW INDUSTRIAL                                                                                        Hoffman Estates, IL 60179
ZONE, CHA-SHAN TOWN                                                                                                    US
DONGGUAN
GUANGDONG
China
523391                                                                                                SHIPPED FROM: Xiamen, China                          SHIPPED TO: Delano, CA




                                 SUB KSN DESC: BLIZZARD SZ 8
        1910261-5                566                               BROWN                  8.0                                        3              408            0.000             0.000            0.000
                                 SUB KSN DESC: BLIZZARD SZ 9
        1910262-3                568                               BROWN                  9.0                                        3              408            0.000             0.000            0.000
                                 SUB KSN DESC: BLIZZARD SZ
        1910263-1                10 570                            BROWN                  10.0                                       2              272            0.000             0.000            0.000
                                 SUB KSN DESC: BLIZZARD SZ
        1910274-8                11 572                            BROWN                  11.0                                       1              136            0.000             0.000            0.000
                                 Total                                                                                              12             1,632                             0.000            0.000



                                                                                      QUANTITY          QUANTITY                         GROSS WEIGHT NET WEIGHT             NET NET
                                                                                     (CARTONS)          (PIECES)       CUBIC METERS         (KGS)       (KGS)              WEIGHT (KGS)
TOTAL PACKING LIST                                                                              158            1,896            37.162        3,160.000        3,002.000             0.000


We hereby certify that this shipment does not contain solid wood packing material.


FORTUNE CREATION COMPANY LIMITED

EMPLOYEE NAME                 Miko
EMPLOYEE TITLE                Shipping Clerk
                18-23538-rdd                  Doc 5543Cargo Filed    10/31/19 Entered         10/31/19 17:05:33            Main Document
Vendor No. 8321
Invoice No. 201821373459
                                                            Delivery Number      ________________________________
                                                      Shipping Order Number Pg 64201821373459
                                                             Cargo Ready Date
                                                                                  of 78
                                                                                               08/29/2018
                                                                                                                     POC #6106                                                       Page 1 of 1




Shipper                                                                                         Pickup Details                                     Pickup Details (Local Language)
XIAMEN GREENTOUCH SHOES CO LTD                                                                  XIAMEN GREENTOUCH SHOES CO LTD
ROOM 746, FENGNAN ST, TONAN TOWN                                                                ROOM 746, FENGNAN ST, TONAN TOWN
XIAMEN                                                                                          XIAMEN
FUJIAN                                                                                          FUJIAN
China                                                                                           China



                                                                                                Pickup Contact Name           Miko
                                                                                                Pickup Contact Phone          0769-88650866
                                                                                                Pickup Contact Fax            0769-88650868
Customer                                                                                        Consignee
Sears Holdings Corporation                                                                      SEARS ROEBUCK & CO.
3333 Beverly Road                                                                               3333 Beverly Road
Hoffman Estates, IL - 60179                                                                     Hoffman Estates, IL
USA                                                                                             60179
                                                                                                United States



Load Type               CFS                                                                     Equipment Required
Cargo Type              Flat
Ship Terms              Free on Board                                                           Inland Carrier                           Vendor
Port of Loading         Xiamen, CN                                                              Party Responsible for Local Charges      XIAMEN GREENTOUCH SHOES CO LTD
Final Destination       RDE, Delano, CA, USA                                                    Party Responsible for Local Charges (Local Language)
Documents Cutoff Date                08/29/2018                                                 Return Export Documents To (Local Language)
Return Export Documents To




   Marks and Numbers

   SEARS              SL5350


   ITEM NO:           850019102649
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:      1 Assortments
   SEARS DIV      654
   SEARS ITEM/SKU 28746/346
                                                               Freight                                      Local Language
                                                               Payment           Letter of                  Commodity            Commodity            Country of                     Quota
   Purchase Order User Ref        Dept          Division       Terms             Credit      Item Number    Description          Description          Origin         HTS Number      Category
   SL5350            101          086           Division 4     Collect                       850019102649                        FOOTWEAR             CHINA (MAI     6404.19.9060    RNONE
                                                                                                                                 BLIZZARD 346         NLAND)
                                  Quantity 22 Assortments      Cartons 22                    Pieces 264                          Gross Weight 440 KGS                Volume 5.174000 CBMS




   Marks and Numbers

   SEARS              SL5350


   ITEM NO:           850019104132
   MADE IN:           CHINA (MAINLAND)
   CONTENTS:      1 Assortments
   SEARS DIV      654
   SEARS ITEM/SKU 28746/181
                                                               Freight                                      Local Language
                                                               Payment           Letter of                  Commodity            Commodity            Country of                     Quota
   Purchase Order User Ref        Dept          Division       Terms             Credit      Item Number    Description          Description          Origin         HTS Number      Category
   SL5350            101          086           Division 4     Collect                       850019104132                        FOOTWEAR             CHINA (MAI     6404.19.9060    RNONE
                                                                                                                                 BLIZZARD 181         NLAND)
                                  Quantity 136 Assortments Cartons 136                       Pieces 1,632                        Gross Weight 2,720 KGS              Volume 31.987000 CBMS




                    SHIPPING TOTALS                                                            SHIPPING DECLARATIONS

                    Total Number of Cartons     158                                            We hereby certify that this shipment does not contain solid wood packing material.
                    Gross Weight                3,160 KGS
                    Volume                      37.162000 CBMS
                    Comments                    Please reply to Alice within 24 hours
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 65 of 78




                                                POC #6106
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                              POC #6106
                                     Pg 66 of 78
  18-23538-rdd          Doc 5543         Filed 10/31/19 Entered 10/31/19 17:05:33                    Main Document
                                                    Pg 67 of 78

                                          Electronic Proof of Claim
                                          Adobe Sign Document History                             12/11/2018

                                             Created:          12/10/2018

                                             By:               Sears Claims (searsclaims@primeclerk.com)

                                             Status:           Signed

                                             Transaction ID:   CBJCHBCAABAAg1d_sgFswGWU44IOu45-2L96yfQB03og




"Electronic Proof of Claim" History
  Widget created by Sears Claims (searsclaims@primeclerk.com)
  12/10/2018 - 9:43:17 PM EST


  Cindy Dai (cindy_dai@fortunecreation.com.cn) uploaded the following supporting documents:
     Attachment
  12/10/2018 - 9:50:29 PM EST


  Widget filled in by Cindy Dai (cindy_dai@fortunecreation.com.cn)
  12/10/2018 - 9:50:29 PM EST- IP address: 153.254.110.34


  (User email address provided through API User-Agent: Mozilla/5.0 (Windows NT 6.1; Trident/7.0; rv:11.0) like
  Gecko)
  12/10/2018 - 9:50:32 PM EST- IP address: 153.254.110.34


  Signed document emailed to Cindy Dai (cindy_dai@fortunecreation.com.cn) and Sears Claims
  (searsclaims@primeclerk.com)
  12/10/2018 - 9:50:32 PM EST
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 68 of 78




                          Exhibit B
                     Claim 6105 & 6106 Notice of Transfer
18-23538-rdd Doc
18-23538-rdd Doc 4963
                 5543 Filed
                      Filed 08/23/19
                            10/31/19 Entered
                                       Entered 08/23/19
                                                 10/31/19 11:25:19
                                                          17:05:33 Main
                                                                   Main Document
                                                                        Document
                                 PgPg69 1ofof782
18-23538-rdd Doc
18-23538-rdd Doc 4963
                 5543 Filed
                      Filed 08/23/19
                            10/31/19 Entered
                                       Entered 08/23/19
                                                 10/31/19 11:25:19
                                                          17:05:33 Main
                                                                   Main Document
                                                                        Document
                                 PgPg70 2ofof782
18-23538-rdd   Doc 5543   Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                     Pg 71 of 78




                          Exhibit C
                    Proof of Delivery For Claim 6105 & 6106
                          18-23538-rdd                   Doc 5543        Filed 10/31/19 Entered 10/31/19 17:05:33                                             Main Document
                                                                                    Pg 72 of 78
�
           QUICK START v                                        Tmkin,                          Shipping                                      Se,vices                                   �




Clearance Completed
                                                                                                                                                     Sl\ipTo,
                                                                                                                                                     rnAMBER58URG, P           US


•                                                               0                                                                                    We care about the se rity of your   reel. k!9..!! to g;e,- more
                                                                                                                                                     details about your delivery,
Sohedu ledl llel'iv-ery                                             Estimated Time

Tuesday                                                             20:00
2018/10/23                                                                                Clalm #6105
                                                                                          CFS shipment
    Send Updates
                                                                                          FCRJI .718521509'7
                                                                                          PO# D689J D689K D682R

Shipment Progress                                                                                                                                    ShipmBnt Details
                                                                                                                                                     Service
  Date                     Location                                              l\llllivity
                                                                                                                                                     UPS Ocean Forward·        �

  2i018./10/24 U:13                                                              Cleared Customs                                                     Shi?ment Weight
                                                                                                                                                     713 KGS

  2018/ 0}24       :00                                                                                                                               NumbeT of Pieces
                                                                                                                                                     46
  2018/ 0}19 6:34                                                                ISF 14:tched to A� Bi On File
                                                                                                                                                     Shi1>ment Volume•
                                                                                                                                                     13.57 OBM
  2018/ 0}18 2:22          Ne 111 YO&"k,. NY, U , •    St:tes                    Schetluled Arri\'al
                                                                                                                                                     Descrip·tion ,of •Goods
                                                                                                                                                     G1)5M
  2018/09/17     9:44      lG:11ilen, 35,      !'Iii                             Oocunl:nts recei,ved from shippeir
                                                                                                                                                     Origin P'ort:
  2018/09/17     9:44      JG- en, 35,        jl'I,�                             Dare Avai        to 9 ip                                            CIIIXM

                                                                                                                                                     Estimated [)eparture
  2018-/D9/14 0:22         JG:men, 35,                                           Schetluled Depa       re                                            2018/09/14

                                                                                                                                                     Destination Port
  2018-/D9/14 0:22         JG:men, 35,                                           Dey.arture
                                                                                                                                                     USl-1DT

  2018/D9/12 5:34                                                                U.S., Im� Sa:u -           Fili11g ac:o:ptetl, ))"'..OOing          E51lima.ted l\rriiva1 1
                                                                                 AMS match                                                           2018/ 0/2.3

                                                                                                                                                     Fiile Number
  2018/D9/12 5:34                                                                ISF Data Am,pted (Ersor Free)
                                                                                                                                                     60199'99
                                                                                                                                                            - &25572:00

  2018-/09/12 0:22         JG:11i1en, 35,     in,a                               1lf.a oc.--d Pickup DalE                                            Manifest
                                                                                                                                                     2018/09/12.
                              18-23538-rdd               Doc 5543     Filed 10/31/19 Entered 10/31/19 17:05:33                            Main Document
                                                                                 Pg 73 of 78
                                                                                                                                                                             �
�'

�                                                                                                                                                                                   (D CustomerService
          QUICK START v                                   Tracking                          Shipping                           Services



Dellivered
                                                                                                                                       Delivered To
                                                                                                                                       CHAMBERSBURG,PA,US



I                                                                                                                              9       We care aboutthe sea.irity of ycrur parcel. !J2g.Jn to gel: mor e
                                                                                                                                       details about you:r d ivery,
Delivered On                                                   Delivery Time

Thursday                                                       at 20:1S
2018./10/1.S                                                                         Clalm#6105
                                                                                     CY shipment
    Send Updates                                                                     FCR# 7185275108
                                                                                     PO# D689J D689K D682R·


Shipment Prag ress                                                                                                             A      Shipment Details

                                                                                                                                      Service
  Date                    location                                             Activity
                                                                                                                                      ups Ocean forwarding      �
                                                                                                                                      Shipme.lilt W,eight
  2018/10/18 20:15        Newark, NJ,. Ulililted St.ates                       Available for fina,I disltributio11
                                                                                                                                      6804 KGS

  2018/10./11 4:18                                                             C1eared Oustoms                                        N11mber of Pieoes.
                                                                                                                                      439
  2018/10/11 4:10                                                              Sh.ipment in Cus:tmns
                                                                                                                                      Shipmelilt Vo 11me
                                                                                                                                      133.443 CB
  2.018/10./11 0:22       N:ew York, NY, United States                         S chedul'ed Arrival
                                                                                                                                      Description of Goodis
                                                                                                                                      GDSM
  2018./10/11 0:22        Midd town, PA, U it:ed States                        Con.firmed Arrival At Final Carrier B/L Po·nt
                                                                                                                                      Origin Port
  2018/1.0/11 0:22        N:ew York, NY, United States                         Arrival                                                CNXM

                                                                                                                                      Estimated Departure
  2018/10/11 0:22         Midd etown, PA, United States                        Arrived At Destination C.ountry                        2018/09/07

                                                                                                                                      Destination IPo·rt
  2018/10/05 6:20                                                              ISF lvlatched to AMS Bill On   le
                                                                                                                                      USMDT

  2018/09/10 14:014       Xia men, 35., Clriina                                Documents rec,eived fmm shipper·                       F ile Number
                                                                                                                                      6019'99'982487110

  2.018/09/10 14:014      Xia men, 35, Clriina                                 Dat:e,Avai ble to S!hcp                                M-.-ii&'..... .-1-
                               18-23538-rdd             Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33                             Main Document
                                                                                 Pg 74 of 78
                                                                                                                                                                          �
�'.
�                                                                                                                                                                               (D CustcmerService
     :    QUICK START v                                 Tracking                             Shipping                           Services



 De,llivered
                                                                                                                                       Delivered To
                                                                                                                                       MIRA LOMA, CA, US



I
                                                                                                                                       We care a'bout �he serurity of your parcel. � to, ge,t more
                                                                                                                                       details about you:r d ivery,
Delivered On                                                 De!'ivery liime

Monday                                                       at 4:13                      Clalm #6105
2018./10/08
                                                                                          CY shipment
    Send Updates                                                                          FCR# .7185275086
                                                                                          PO# D689J D689K D682R


Shipment Prag ress                                                                                                              A      Shipment Details                                              A


                                                                                                                                       Service
                          Location
  Date                                                                         Activity
                                                                                                                                       ups Qceap forwardin11     C

                                                                                                                                       Shipme.nt W•eight
  2018/10/08 4:13         Los Angeles, •CA, United St.ates                     Available for fina.l distribution
                                                                                                                                       62:1.5.5 KGS

  2.018/09/30 20:00       Long Beach, CA, Un:ited Stares                       Scheduled Arrival                                       Number of Pieoes
                                                                                                                                       40:1.
                                                                                   i
  2.01.8/09/30 20:00      Onbria, CA, United States                            Cor firmed Arrival At Finsal Carrier B/L Po-nt
                                                                                                                                       Shipme.nt v·ol'ume
                                                                                                                                       121.3!05 CBM
  2018/09/30 20:00        Long Beach, CA, Uriited Stares                       Arrival
                                                                                                                                       Desoription of Goodis
                                                                                                                                       GDSM
  2018/09/30 2,0:00       Onbria•, CA, Unn:ed Sta·tes                          Arrived At Des -nation Country
                                                                                                                                       Ori:gin Pmt
  2018/09/28 21:3'6                                                            Cleared Customs                                         CNXM

                                                                                                                                       Estimated! Deparittur.e
  201a/09/28 21:31                                                             Sh:ipment i11 customs                                   20:1.8/09'.(15

                                                                                                                                       Desti nation Port
  2018/09/17 10:47        Xiame.n, 35., China                                  Documents reoeived from sh-pper
                                                                                                                                       USONT

  201.8/09/17 10:47       Xiame.n, 35., China                                  Date Available to �h-p                                  File INumber
                                                                                                                                       60:l.999'982560100

  2018/09/17 9:20                                                              ISF Mat:ohed to AMS B.ill On Rle                        Manifest:
                       18-23538-rdd               Doc 5543           Filed 10/31/19 Entered 10/31/19 17:05:33                                    Main Document
                                                                                Pg 75 of 78
�
            QUICK START v                               Tmkin9                                  Shipping                            Se,vices                                       �


                                                                                                                                           Deliver,ed To
Delivered                                                                                                                                  DEI..ANO,CA,US


•                                                                                                                                          1Ne care about th.e searrity of )'OUr   eel. bQ9..!! �o g:e,t more
                                                                                                                                           details about your delr.·ery,
Delivered On                                                     Delivery Ti me

Sunday                                                           at 17:15
2018/09/30
                                                                             Clalm#6106
    Send Updates                                                             CFS shipment
                                                                             FCR# 7179419665
                                                                             PO# SK5351 St.5350
Shipment Progress                                                                                                                          Shipment Details

                                                                                                                                           Sel"llice
  Date                      Loca:lfon                                             Activity
                                                                                                                                           UPS Ocean Forward·        [3

  2618./09/30 17:15         L-0s .AngeJes, CA, Unitedl stat,es                    Available fodinal ,dism"bution                           Shipment W,eight
                                                                                                                                           3160 KGS

  2018/09/25    6:50                                                              Cleared CuGtoms                                          Number of Pie,ces
                                                                                                                                           158
  2018/09/23    3:24                                                              Shiprne11t ·n Cu.to
                                                                                                                                           Shipment Volume
                                                                                                                                           37.162 OBM
  2018/09/22 B:30           Los                   Sta'te5                         Scheduled Arrh•al
                                                                                                                                           Description ,of •G'oods
                                                                                                                                           G-OS!�
  2018/09/22 B:30           Los                   Sta'te5                         Confirmed Arri..,al Af Fimar Carriei' B!L Point
                                                                                                                                           Origin Port
  20 lS/09/22 B:30          Los                   Sta'te5                         Arrival                                                  CNXM

                                                                                                                                           Estimated !Departure
  2018/09    2. B:30                                                              Arrived At De:.Linatiom Coun                             2018/09!09

                                                                                                                                           Destination Port
  2018/09/10    4:51                                                              Oocum:nts received from :shippa-
                                                                                                                                           LISI.AX

  2018/09/10    4:51        Xi: en, 35,                                             te Ava      '=, ro Si ip                               Fi le Number
                                                                                                                                           60199,9-9&2:<tSnrn
  2018/09}10 4:58                                                                 ISF l.fatched to i!\t.tS Bi On File                      Manifest
                                                                                                                                           2018/09!05
  2018/09109    7:42        Xiamen, 35,   ·rr,a                                   Scheduled Depa · re
                                                                                                                                           Shipment Category
                                                                                                                                           Hawe Bill of L3 Inf!
  2018/09109 _7:42                                                                Depa ure,
                       18-23538-rdd                  Doc 5543       Filed 10/31/19 Entered 10/31/19 17:05:33                                  Main Document
                                                                               Pg 76 of 78
�
          QUICK START v                                    Tmking                                 Shipping                      Se,vices                                   �




Delivered
                                                                                                                                       Deliver,ed To
                                                                                                                                       D     O,CA,US


•                                                                                                                                      We care about tne se. ity of your   reel. bQ!L!! Ito�- mal'E!
                                                                                                                                       details about your delu.·ery,
Delivered On                                                    De livery Ti me

Sunday                                                          at 17:15
2018/09/30
                                                                       Clalm #6106
    Send Updates
                                                                       CY shipment
                                                                       FCR# 1179419698
                                                                        PO# SK5351 SL5350
Shipment Progress.                                                                                                                     Shipment Details
                                                                                                                                       Service
  Date                    Location                                                ACIJivity
                                                                                                                                       UPS Oc:ean Forward·     �

  2-018/09/.30 17:15      Los Angeles:, CA, United stat,es                        Available fodtnal distri'bution                      Shil!)rnent Weight
                                                                                                                                       56(10 KGS

  2018/09/2.5   6:50                                                              Cleared G.nstolll<S                                  Number of Pieces
                                                                                                                                       28(1
  2018/09/23    3:24                                                              S ipr:n.: tin         0    S
                                                                                                                                       Shil!)rnent Volume
                                                                                                                                       65.856 OBM
  2(118/09/22. 8:30       Los    . "'.,.., Q\, Un·    StaE                        Scheduled Arrival
                                                                                                                                       Desmption of •Goods
                                                                                                                                       GDSt,t
  2(118/09/22. 8:30       Los    . "'.,.., Q\, Un·    StaE                        Confirmed Arrival A� Firnal Carrie BJL Pnim
                                                                                                                                       Origin, Port
                                              . - States                                                                               crro,
  2018/09/22. B:3(1       Los    ,gees, Q\, u                                     Arrival

                                                                                                                                       EstJima.ted Departure
  2018/09/22. 8:30        Los      .. 1:s, Q\, u -    States                      Arrived At Destinatian Country                       2(118/09/09

                                                                                                                                       Destina1!Jion Port
  2018/09/10     :47      Xi    em, 35,    illil                                  Documents received from shipper
                                                                                                                                       IJSlAX

  2018/09/10     :47      Xi- en, 35,       111a                                  Dare Avai       : to Ship                            File Number
                                                                                                                                       6(11999,9814832:l!J
  2(1 lS/09/10 4:53                                                               ISF Matched to AMS Bi On File                        Manifest
                                                                                                                                       2018/09{05
  2(1 lS/09/09 2 :49      Xi- em, 35,                                             Scheduled Dep-a           re
                                                                                                                                       Shil!)rnent Category
                                                                                                                                       Home Bill of La 1ng
  2018/09/09 L:49                                                                 Depa ure
18-23538-rdd       Doc 5543     Filed 10/31/19 Entered 10/31/19 17:05:33            Main Document
                                           Pg 77 of 78



RIMON, P.C.
Patrick Maschio
Douglas Schneller
245 Park Avenue
New York, NY 10167
Tel: (212) 612-5194
Email: Patrick.Maschio@rimonlaw.com
Email: Douglas.Schneller@rimonlaw.com

Counsel to Bradford Capital Holdings, LP

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW
YORK


 In re:                                                    Chapter 11
                                                           Case No. 18-23538 (RDD)
 SEARS HOLDINGS CORPORATION, et                            (Jointly Administered)
 al.,
             Debtors.

                              CERTIFICATE OF SERVICE

       I, Patrick Maschio, an attorney admitted to practice in the State of New York,
hereby certify that I caused a copy of the LIMITED RESPONSE TO DEBTORS’ TENTH
OMNIBUS OBJECTION TO PROOFS OF CLAIM (RECLASSIFICATION AS GENERAL
UNSECURED CLAIMS) to be served upon the parties below as follows:

       (i) On October 31,2018 to all those parties who receive electronic notifications by
operation of the Court’s electronic notification system; and

          (ii) to be served via U.S. mail on November 1, 2019 upon the parties listed below:

 Honorable Robert D. Drain                            Weil, Gotshal, & Manges LLP
 US Bankruptcy Court                                  767 Fifth Avenue
 Southern District of New York                        New York, New York 10153
 300 Quarropas Street                                 Attn: Ray C. Schrock, Esq.,
 White Plains, NY 10601                               Jacqueline Marcus, Esq., Garrett A.
                                                      Fail, Esq., and Sunny Singh, Esq

 Akin Gump Strauss Hauer & Feld
 LLP
 One Bryant Park
 New York, New York 10036



                                                  9
18-23538-rdd    Doc 5543      Filed 10/31/19 Entered 10/31/19 17:05:33   Main Document
                                         Pg 78 of 78



 Attn: Philip C. Dublin, Esq., Ira
 Dizengoff, Esq., and Sara Lynne
 Brauner, Esq.




                                          /s/ Patrick Maschio
                                          Rimon, P.C.
                                          Patrick Maschio
                                          245 Park Avenue
                                          New York, NY 10167
                                          (212) 612-5194
                                          Email: Patrick.Maschio@rimonlaw.com
                                          Email: Douglas.Schneller@rimonlaw.com




                                            10
